UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/11 (Unaudited) SENIOR LOANS (83.1%) (a) Principal amount Value Advertising and marketing services (0.9%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 $230,000 $234,600 Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 1,995,000 2,000,965 Affinion Group, Inc. bank term loan FRN 5s, 2016 2,970,013 2,967,785 Automotive (1.8%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 5,000,000 4,971,065 Federal Mogul Corp. bank term loan FRN Ser. B, 2.146s, 2014 1,513,474 1,456,088 Federal Mogul Corp. bank term loan FRN Ser. C, 2.139s, 2015 772,181 742,902 Remy International, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 2,992,500 3,007,463 Basic materials (8.2%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 3,660,000 3,680,588 Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 2,145,000 2,149,468 AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 2,909,302 2,920,212 Chemtura Corp. bank term loan FRN Ser. B, 5 1/2s, 2016 2,000,000 2,010,000 Diversey, Inc. bank term loan FRN Ser. B, 4s, 2015 2,566,246 2,571,058 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 3,125,000 3,117,188 Fairmount Minerals, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2017 3,000,000 3,006,876 General Chemical Group, Inc. bank term loan FRN Ser. B, 5.002s, 2018 2,992,481 2,994,974 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 4.063s, 2015 (Netherlands) 291,629 289,005 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 4s, 2015 686,920 680,738 Houghton International, Inc. bank term loan FRN Ser. B, 6 3/4s, 2016 497,856 500,656 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 1,320,223 1,363,130 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,383,030 1,427,978 JMC Steel Group bank term loan FRN Ser. B, 4 3/4s, 2017 1,000,000 1,005,625 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,060,000 3,059,045 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2016 1,142,138 1,146,778 Omnova Solutions, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,241,875 3,268,215 Solutia, Inc. bank term loan FRN Ser. B, 3 1/2s, 2017 987,500 989,264 Styron Corp. bank term loan FRN 6s, 2017 3,491,250 3,509,953 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 2,493,750 2,511,413 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 3,426,413 3,424,576 Broadcasting (3.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.861s, 2016 6,926,403 6,053,870 Gray Television, Inc. bank term loan FRN Ser. B, 3.71s, 2014 2,893,437 2,870,683 Hubbard Broadcasting, Inc. bank term loan FRN Ser. 2nd, 8 3/4s, 2018 1,500,000 1,522,500 Hubbard Broadcasting, Inc. bank term loan FRN Ser. 1st, 5 1/4s, 2017 1,000,000 1,006,250 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 1,500,000 1,525,625 Univision Communications, Inc. bank term loan FRN Ser. B, 4.461s, 2017 5,656,788 5,466,623 Building materials (1.7%) CPG International, Inc. bank term loan FRN 6s, 2017 3,391,500 3,397,859 Goodman Global, Inc. bank term loan FRN Ser. 2nd, 9s, 2017 968,000 996,798 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 1,360,165 1,368,470 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 3,585,000 3,593,963 Capital goods (5.0%) Delphi Automotive, LLP bank term loan FRN Ser. B, 3 1/2s, 2017 2,000,000 2,005,834 Dyncorp International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 909,781 914,330 Hawker Beechcraft Notes Co. bank term loan FRN Ser. B, 2.238s, 2014 1,694,868 1,487,459 Hawker Beechcraft Notes Co. bank term loan FRN Ser. C, 0.207s, 2014 104,673 91,864 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 3,000,000 3,008,124 Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 2,706,426 2,712,629 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 3,500,000 3,497,813 Sensata Technologies BV bank term loan FRN 4s, 2018 (Netherlands) 3,000,000 3,004,374 Sensus USA, Inc. bank term loan FRN Ser. 2nd, 8 1/2s, 2018 1,000,000 1,016,250 Sensus USA, Inc. bank term loan FRN Ser. 1st, 4 3/4s, 2017 2,000,000 2,007,500 Sequa Corp. bank term loan FRN 3.504s, 2014 2,587,788 2,554,633 TASC, Inc. bank term loan FRN Ser. B, 4 1/2s, 2015 998,229 1,000,225 Tenneco, Inc. bank term loan FRN Ser. B, 4.807s, 2016 1,985,000 1,999,888 TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017 1,330,665 1,335,655 Wesco Aircraft Hardware Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,440,000 1,450,800 Commercial and consumer services (4.4%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,915,200 1,943,330 Compucom Systems, Inc. bank term loan FRN 3.72s, 2014 1,321,881 1,288,834 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 3,000,000 2,993,037 Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 2,855,000 2,862,120 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,000,000 2,008,750 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.253s, 2014 2,509,075 2,347,240 Sabre, Inc. bank term loan FRN Ser. 1st, 2.228s, 2014 4,147,067 3,721,992 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.739s, 2014 4,535,979 4,425,011 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.72s, 2014 451,922 440,866 Travelport, LLC bank term loan FRN Ser. B, 4.741s, 2015 2,235,849 2,152,005 Travelport, LLC bank term loan FRN Ser. S, 4.807s, 2015 434,674 418,374 Communication services (5.6%) Asurion Corp. bank term loan FRN Ser. 2nd, 9s, 2019 1,500,000 1,512,813 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,500,000 1,485,617 Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 1,868,108 1,871,596 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.711s, 2014 1,000,000 987,917 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 2,583,348 2,579,639 CPI International Acquisition, Inc. bank term loan FRN 5s, 2018 997,500 1,002,488 Digicel Group, Ltd. bank term loan FRN 2.813s, 2012 (Jamaica) 666,800 665,967 Integra Telecom Holdings, Inc. bank term loan FRN Ser. B, 9 3/8s, 2015 1,985,000 1,989,963 Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg) 2,125,000 2,073,203 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 4,000,000 4,022,776 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 1,200,000 1,272,000 MCC Georgia, LLC bank term loan FRN Ser. F, 4 1/2s, 2017 2,977,500 2,979,980 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,496,250 1,489,393 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,875,000 1,866,407 SAVVIS Communications Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 2,487,500 2,504,913 Towerco, LLC bank term loan FRN 5 1/4s, 2017 2,000,000 2,004,376 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 1,000,000 995,500 Consumer (0.6%) Armored Autogroup, Inc. bank term loan FRN Ser. B, 6s, 2016 1,197,000 1,197,000 Visant Corp. bank term loan FRN 5 1/4s, 2016 1,995,000 1,995,499 Consumer cyclicals (0.8%) AMC Entertainment, Inc. bank term loan FRN 3.442s, 2013 1,231,198 1,227,736 Aramark Corp. bank term loan FRN Ser. B2, 3.557s, 2016 1,726,477 1,723,781 Aramark Corp. bank term loan FRN Ser. C, 0.094s, 2016 113,542 113,364 Nielsen Finance LLC bank term loan FRN Ser. B, 3.956s, 2016 1,407,355 1,407,355 Consumer staples (9.4%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 3,482,500 3,493,383 Bakercorp bank term loan FRN Ser. B, 5s, 2018 2,000,000 2,004,166 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 3,715,688 3,705,046 Claire's Stores, Inc. bank term loan FRN 3.051s, 2014 4,421,859 4,071,179 Darling International, Inc. bank term loan FRN Ser. B, 5s, 2016 300,000 302,250 Dave & Buster's, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,403,200 1,410,216 Dean Foods Co. bank term loan FRN Ser. A1, 3.501s, 2014 800,000 788,834 Dean Foods Co. bank term loan FRN Ser. B, 3.31s, 2016 997,487 983,149 Dean Foods Co. bank term loan FRN Ser. B2, 3.732s, 2017 1,474,155 1,457,045 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 3,360,000 3,358,928 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,528,342 1,532,437 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.049s, 2017 822,064 825,653 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.141s, 2017 2,041,800 2,050,717 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,238,750 2,251,343 Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,083,409 1,084,086 Hertz Corp. (The) bank term loan FRN Ser. B, 3 3/4s, 2018 3,000,000 2,999,982 Huish Detergents, Inc. bank term loan FRN Ser. 2nd, 4.47s, 2014 1,375,000 1,303,672 Prestige Brands, Inc. bank term loan FRN 4 3/4s, 2016 1,715,067 1,719,355 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 4,310,000 4,315,388 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 959,767 Rite-Aid Corp. bank term loan FRN Ser. B, 1.959s, 2014 1,474,589 1,411,919 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 3,872,353 3,900,702 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 3,000,000 2,949,999 Wendy's/Arby's Resturants, LLC bank term loan FRN 5s, 2017 1,885,754 1,889,880 West Corp. bank term loan FRN Ser. B5, 4.607s, 2016 1,412,758 1,418,056 Energy (2.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.193s, 2012 1,881,136 1,843,514 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,550,000 2,551,821 Frac Tech International, LLC bank term loan FRN Ser. DD, 6 1/4s, 2016 (U) 340,000 340,243 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 2.455s, 2013 361,520 358,883 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 1,289,524 1,282,845 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,580,000 3,587,271 Walter Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 2,000,000 2,004,090 Entertainment (0.9%) Cedar Fair LP bank term loan FRN 4s, 2017 908,602 912,982 Cinemark USA, Inc. bank term loan FRN 3.495s, 2013 1,080,916 1,080,241 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 748,125 752,333 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 950,000 930,802 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,460,974 1,471,201 Financials (4.7%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 4,820,000 4,812,471 Capital Automotive LP bank term loan FRN Ser. B, 5s, 2017 2,969,203 2,945,078 CB Richard Ellis Services, Inc. bank term loan FRN Ser. C, 3.51s, 2018 (U) 2,000,000 1,987,500 CIT Group, Inc. bank term loan FRN 6 1/4s, 2015 1,400,000 1,413,343 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 2,179,667 2,183,754 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 647,145 647,145 iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 1,864,730 1,855,116 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,550,000 2,568,669 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.791s, 2017 4,004,969 4,020,821 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.292s, 2014 1,390,711 1,367,532 Ocwen Financial Corp. bank term loan FRN 9s, 2015 112,500 112,219 Worldpay bank term loan FRN Ser. B2, 6 1/4s, 2017 (United Kingdom) 2,500,000 2,504,688 Gaming and lottery (5.0%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 3,200,000 3,213,693 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.711s, 2015 3,209,375 3,127,135 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9.261s, 2017 790,000 794,938 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 815,003 758,406 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.249s, 2015 3,000,000 2,791,500 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,550,000 3,597,925 Ceasars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 232,063 245,986 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 887,500 904,141 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 245,313 250,219 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 6 1/2s, 2016 2,985,000 3,088,834 Golden Nugget, Inc. bank term loan FRN 2.217s, 2014 (PIK) 779,911 682,422 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.22s, 2014 (PIK) 1,369,892 1,198,655 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2014 (In default) (NON) 1,694,834 1,472,387 Green Valley Ranch Resort bank term loan FRN 6 1/4s, 2016 2,000,000 1,987,500 Harrah's Operating Co., Inc. bank term loan FRN Ser. B3, 3.274s, 2015 1,411,481 1,313,462 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,274,300 2,284,687 Las Vegas Sands, LLC bank term loan FRN Ser. B, 3s, 2014 202 198 Health care (7.1%) Alliance Healthcare Services, Inc. bank term loan FRN 5 1/2s, 2016 1,975,000 1,970,886 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 2,673,000 2,679,683 Biomet, Inc. bank term loan FRN Ser. B, 3.277s, 2015 1,853,828 1,842,464 ConvaTec, Inc. bank term loan FRN Ser. B, 5 3/4s, 2016 2,992,500 2,999,981 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,493,750 2,507,777 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 2,075,000 2,090,994 HCA, Inc. bank term loan FRN Ser. B3, 3.557s, 2018 2,672,010 2,655,444 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,285,000 2,286,714 IMS Health, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,970,029 2,975,598 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 3,000,000 2,994,750 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,612,488 3,605,715 Mylan, Inc. bank term loan FRN Ser. B, 3.563s, 2014 600,889 602,805 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 4,000,000 3,972,500 Select Medical Corp. bank term loan FRN Ser. B, 2.17s, 2012 1,262,284 1,253,868 United Surgical Partners International, Inc. bank term loan FRN 2.249s, 2014 1,068,174 1,048,814 Universal Health Services, Inc. bank term loan FRN Ser. B, 4s, 2016 997,288 1,001,028 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,970,112 2,968,256 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 0.06s, 2013 465,418 442,147 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 1,060,000 Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 2,089,768 1,942,364 Realogy Corp. bank term loan FRN Ser. B, 3.268s, 2013 888,135 843,728 Household furniture and appliances (0.2%) National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 1,397,028 1,393,536 Lodging/Tourism (0.2%) MGM Mirage bank term loan FRN Ser. E, 7s, 2014 987,957 982,194 Media (0.8%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.261s, 2013 48,991 48,766 Nielsen Finance LLC bank term loan FRN Ser. C, 3.456s, 2016 2,298,842 2,292,274 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,995,000 2,005,807 Publishing (2.4%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.46s, 2014 4,082,753 3,801,427 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 1,596,000 1,606,773 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 865,617 764,268 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.45s, 2014 172,985 65,042 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.2s, 2014 2,011,036 756,150 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.2s, 2014 750,387 282,145 Quad/Graphics, Inc. bank term loan FRN 5 1/2s, 2016 1,488,750 1,487,510 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 149,300 110,780 Supermedia, Inc. bank term loan FRN 11s, 2015 2,522,365 1,650,179 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 4,264,063 2,882,506 Retail (5.7%) Bass Pro Group, LLC bank term loan FRN Ser. B, 5.007s, 2015 1,401,104 1,398,769 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 3,456,338 3,454,609 Dollar General Corp. bank term loan FRN Ser. B1, 2.961s, 2014 2,475,717 2,470,135 General Nutrition Centers, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,350,000 1,351,013 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 4,000,000 3,921,252 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 475,000 469,894 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 1,285,000 1,288,855 Leslie's Poolmart bank term loan FRN Ser. B, 4 1/2s, 2017 1,995,000 2,002,481 Michaels Stores, Inc. bank term loan FRN Ser. B1, 2.563s, 2013 3,025,452 2,985,350 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,394,000 2,392,489 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 4,300,000 4,271,332 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,970,000 2,967,348 Toys"R"Us, Inc. bank term loan FRN Ser. B, 6s, 2016 2,977,500 2,981,618 Technology (7.3%) Avaya, Inc. bank term loan FRN Ser. B3, 4.755s, 2017 6,555,709 6,379,977 Ceridian Corp. bank term loan FRN 3.211s, 2014 2,480,575 2,411,196 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 1,435,000 1,442,175 Eagle Parent, Inc. bank term loan FRN 5s, 2018 3,000,000 2,966,250 Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 3,192,000 3,182,689 Fidelity National Information Services, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 1,990,000 1,997,463 First Data Corp. bank term loan FRN 4.195s, 2018 5,090,668 4,748,189 First Data Corp. bank term loan FRN Ser. B1, 2.945s, 2014 385,978 360,815 First Data Corp. bank term loan FRN Ser. B3, 2.945s, 2014 155,772 145,550 Freescale Semiconductor, Inc. bank term loan FRN 4.461s, 2016 4,303,641 4,285,484 MSCI, Inc. bank term loan FRN 3 3/4s, 2017 1,780,582 1,791,711 Springboard Finance, LLC bank term loan FRN Ser. B, 7s, 2015 2,823,192 2,835,293 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.873s, 2016 3,432,521 3,429,662 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 1,995,000 2,004,975 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 2,537,064 2,534,951 Textiles (0.6%) Gymboree Corp. bank term loan FRN 5s, 2018 3,491,250 3,420,699 Transportation (1.1%) Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 2,500,000 2,473,438 Swift Transportation Co., LLC bank term loan FRN 6s, 2016 3,773,416 3,792,238 Utilities and power (2.5%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 2,000,000 1,998,126 GenOn Energy, Inc. bank term loan FRN Ser. B, 6s, 2017 2,985,000 2,997,438 New Devlopment Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 1,200,000 1,202,400 NRG Energy, Inc. bank term loan FRN 3.557s, 2015 1,172,615 1,169,683 NRG Energy, Inc. bank term loan FRN Ser. B, 3.469s, 2015 1,392,021 1,392,238 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.738s, 2017 6,330,362 4,994,655 Total Senior loans (cost $462,627,023) CORPORATE BONDS AND NOTES (13.4%) (a) Principal amount Value Basic materials (2.6%) Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 $1,080,000 $1,107,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,055,947 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.761s, 2014 850,000 825,563 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 3/8s, 2015 1,000,000 1,022,500 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,085,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 1,160,748 Lyondell Chemical Co. sr. notes 11s, 2018 $1,996,963 2,249,080 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 403,000 453,375 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,100,000 Rhodia SA sr. unsec. notes FRN Ser. REGS, 4.077s, 2013 (France) EUR 856,075 1,239,684 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 515,000 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 690,000 993,901 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.023s, 2014 $1,000,000 962,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 899,000 975,415 Capital goods (1.1%) Berry Plastics Corp. company guaranty sr. notes FRN 5.028s, 2015 4,000,000 3,960,000 Case New Holland, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2013 (Netherlands) 500,000 543,750 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.68s, 2015 740,000 728,900 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.648s, 2014 1,000,000 1,013,750 Communication services (2.2%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 750,000 761,250 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,270,571 Crown Castle International Corp. sr. unsec. notes 9s, 2015 500,000 553,750 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,000,000 1,120,000 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Bermuda) 520,000 604,500 iPCS, Inc. company guaranty sr. notes FRN 2.398s, 2013 1,440,000 1,395,000 Kabel BW ERST Beteiligu 144A company guaranty sr. notes FRN 5.469s, 2018 (Germany) EUR 2,000,000 2,935,782 Level 3 Financing, Inc. 144A company guaranty FRN 4.215s, 2015 $1,000,000 960,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,750,000 1,760,938 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 1,000,000 1,097,500 Consumer cyclicals (2.8%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 750,000 757,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 1,002,500 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 925,000 987,438 Aramark Corp. company guaranty sr. unsec. notes FRN 3.773s, 2015 1,000,000 995,000 DISH DBS Corp. company guaranty 7s, 2013 1,000,000 1,077,500 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,095,000 1,253,775 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,000,000 1,278,044 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 1,045,000 1,041,081 Liberty Media, LLC sr. notes 5.7s, 2013 500,000 522,500 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 866,250 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,000,000 1,055,000 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 767,730 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.81s, 2014 1,090,000 1,057,300 Toys "R" Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,075,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,100,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 595,000 Consumer staples (0.5%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.761s, 2014 1,000,000 970,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,146,250 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN zero %, 2012 (In default) (NON) 500,000 102,500 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 585,000 Energy (1.3%) Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 1,000,000 1,092,500 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 350,000 387,625 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,000,000 1,102,500 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,595,000 1,602,975 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,135,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.93s, 2014 1,425,000 1,416,125 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 540,000 Financials (1.3%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,000,000 1,011,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 1,000,000 985,095 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 1,500,000 1,527,914 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 480,000 Goldman Sachs Group LP sr. unsec. notes FRN 1.268s, 2014 2,000,000 1,984,089 Springleaf Finance Corp. sr. unsec. notes FRN Ser. MTN, 0.56s, 2011 1,000,000 985,740 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 190,000 181,925 Health care (0.6%) Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) 1,000,000 1,040,000 HCA, Inc. sr. unsec. notes 6 3/4s, 2013 90,000 95,063 Select Medical Holdings Corp. sr. unsec. notes FRN 6.211s, 2015 1,000,000 967,500 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,051,250 Technology (0.4%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.028s, 2013 (Netherlands) 2,173,000 2,162,135 Utilities and power (0.6%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 821,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 1,025,000 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,240,000 1,295,800 Total Corporate bonds and notes (cost $73,072,922) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 3 5/8s, February 15, 2020 (i) $297,000 $318,241 Total U.S. Treasury Obligations (cost $318,241) SHORT-TERM INVESTMENTS (5.1%) (a) Principal amount/shares Value U.S. Treasury Bills for an effective rate of 0.14%, November 17, 2011 $131,000 $130,910 U.S. Treasury Bills for an effective rate of 0.24%, July 28, 2011 10,000 9,996 Putnam Money Market Liquidity Fund 0.07% (e) 28,563,742 28,563,742 Total Short-term investments (cost $28,704,652) TOTAL INVESTMENTS Total investments (cost $564,722,838) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $9,876,147) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 6/15/11 $5,547,467 $5,748,086 $200,619 State Street Bank and Trust Co. Euro Sell 6/15/11 997,133 983,887 (13,246) UBS AG Canadian Dollar Sell 6/15/11 3,082,678 3,144,174 61,496 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ LCDX NA Series 16 Version 1 Index — $(7,500) $3,000,000 6/20/16 (250 bp) $7,221 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRN Floating Rate Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $557,817,413. (b) The aggregate identified cost on a tax basis is $565,136,558, resulting in gross unrealized appreciation and depreciation of $9,562,266 and $7,408,843, respectively, or net unrealized appreciation of $2,153,423. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $11,991 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $99,758,179 and $132,928,009, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $2,327,743, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments CB Richard Ellis Services, Inc. $1,987,500 Frac Tech International, LLC 340,243 Totals At the close of the reporting period, the fund maintained liquid assets totaling $3,012,865 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $8,300,000 on forward currency contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,246 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $74,577,508 $— Senior loans — 463,689,584 — U.S. Treasury Obligations — 318,241 — Short-term investments 28,563,742 140,906 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $248,869 $— Credit default contracts — 14,721 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $14,721 $— Foreign exchange contracts 262,115 13,246 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (25.8%) (a) Shares Value Basic materials (1.4%) Albany International Corp. Class A 105 $2,898 Albemarle Corp. 250 17,710 Andersons, Inc. (The) 185 8,016 BASF SE (Germany) 93 8,587 Boise, Inc. 295 2,490 Century Aluminum Co. (NON) 76 1,227 Coeur d'Alene Mines Corp. (NON) 73 2,013 Cytec Industries, Inc. 173 9,721 Domtar Corp. (Canada) 45 4,612 Ferro Corp. (NON) 390 5,109 Fletcher Building, Ltd. (New Zealand) 1,094 8,045 Freeport-McMoRan Copper & Gold, Inc. Class B 700 36,148 Georgia Gulf Corp. (NON) 81 2,296 Gibraltar Industries, Inc. (NON) 115 1,502 Horsehead Holding Corp. (NON) 115 1,534 Innophos Holdings, Inc. 85 3,816 International Flavors & Fragrances, Inc. 222 14,221 KapStone Paper and Packaging Corp. (NON) 255 4,195 Koppers Holdings, Inc. 139 5,578 Kronos Worldwide, Inc. 100 3,014 Layne Christensen Co. (NON) 117 3,460 Lubrizol Corp. (The) 147 19,772 MeadWestvaco Corp. 464 15,785 Minerals Technologies, Inc. 88 5,984 Molycorp, Inc. (NON) 25 1,661 Monsanto Co. 248 17,618 Neenah Paper, Inc. 52 1,206 NewMarket Corp. 15 2,613 Nippon Paper Group, Inc. (Japan) 700 14,849 Nitto Denko Corp. (Japan) 300 15,726 Noranda Aluminum Holding Corp. (NON) 82 1,215 OM Group, Inc. (NON) 171 6,375 PolyOne Corp. 212 3,229 PPG Industries, Inc. 271 24,038 Quaker Chemical Corp. 36 1,568 Rare Element Resources, Ltd. (Canada) (NON) 141 1,739 Rayonier, Inc. (R) 391 25,958 Rio Tinto PLC (United Kingdom) 45 3,149 Rock-Tenn Co. Class A 39 2,996 Stepan Co. 17 1,141 Stillwater Mining Co. (NON) 242 4,901 Syngenta AG (Switzerland) (NON) 16 5,524 TPC Group, Inc. (NON) 48 1,746 voestalpine AG (Austria) 323 16,182 W.R. Grace & Co. (NON) 280 13,101 Yara International ASA (Norway) 40 2,410 Capital goods (1.3%) Alamo Group, Inc. 116 2,958 Altra Holdings, Inc. (NON) 189 4,980 American Axle & Manufacturing Holdings, Inc. (NON) 248 2,867 American Science & Engineering, Inc. 17 1,471 Applied Industrial Technologies, Inc. 153 5,450 Autoliv, Inc. (Sweden) 131 10,084 AZZ, Inc. 47 2,074 Bekaert NV (Belgium) 139 14,750 Chart Industries, Inc. (NON) 52 2,526 Douglas Dynamics, Inc. 109 1,688 Dover Corp. 457 30,724 DXP Enterprises, Inc. (NON) 91 2,357 EMCOR Group, Inc. (NON) 122 3,705 Emerson Electric Co. 591 32,239 EnPro Industries, Inc. (NON) 46 2,097 Exide Technologies (NON) 424 4,181 Franklin Electric Co., Inc. 64 2,848 Generac Holdings, Inc. (NON) 104 1,915 John Bean Technologies Corp. 132 2,592 Lindsay Corp. 15 1,006 Lockheed Martin Corp. 334 26,019 LSB Industries, Inc. (NON) 87 4,119 Meritor, Inc. (NON) 139 2,295 Metso Corp. OYJ (Finland) 123 7,097 Mitsubishi Electric Corp. (Japan) 1,000 11,290 NACCO Industries, Inc. Class A 12 1,174 Nalco Holding Co. 396 11,302 Parker Hannifin Corp. 349 31,009 Polypore International, Inc. (NON) 82 5,375 Powell Industries, Inc. (NON) 57 1,958 Power-One, Inc. (NON) 145 1,217 Raytheon Co. 521 26,248 Regal-Beloit Corp. 222 15,318 SembCorp Industries, Ltd. (Singapore) 2,000 8,206 Singapore Technologies Engineering, Ltd. (Singapore) 1,000 2,406 Smith (A.O.) Corp. 126 5,225 Societe BIC SA (France) 133 12,575 Standex International Corp. 51 1,694 Timken Co. 50 2,581 TriMas Corp. (NON) 222 4,529 United Technologies Corp. 70 6,144 Valmont Industries, Inc. 72 7,216 Communication services (1.1%) ADTRAN, Inc. 158 6,772 Allot Communications, Ltd. (Israel) (NON) 62 960 American Tower Corp. Class A (NON) 276 15,312 Aruba Networks, Inc. (NON) 46 1,307 AT&T, Inc. 880 27,773 Atlantic Tele-Network, Inc. 34 1,300 Brightpoint, Inc. (NON) 207 1,871 Cincinnati Bell, Inc. (NON) 690 2,194 DIRECTV Class A (NON) 651 32,719 EchoStar Corp. Class A (NON) 411 13,847 Finisar Corp. (NON) 69 1,657 France Telecom SA (France) 679 15,552 HSN, Inc. (NON) 51 1,796 IAC/InterActiveCorp. (NON) 701 25,783 InterDigital, Inc. 18 774 Iridium Communications, Inc. (NON) 707 6,306 Loral Space & Communications, Inc. (NON) 47 3,126 MetroPCS Communications, Inc. (NON) 269 4,815 NeuStar, Inc. Class A (NON) 119 3,184 Newport Corp. (NON) 69 1,255 NII Holdings, Inc. (NON) 613 26,764 NTELOS Holdings Corp. 137 2,856 Partner Communications Co., Ltd. (Israel) 383 6,513 Telecom Corp. of New Zealand, Ltd. (New Zealand) 8,278 16,402 Telstra Corp., Ltd. (Australia) 5,135 16,557 USA Mobility, Inc. 128 2,081 Verizon Communications, Inc. 1,138 42,026 Conglomerates (0.5%) 3M Co. 46 4,341 General Electric Co. 1,998 39,241 Honeywell International, Inc. 668 39,779 SPX Corp. 246 20,396 Vivendi (France) 635 17,794 Consumer cyclicals (2.7%) Advance Auto Parts, Inc. 223 13,848 Aeropostale, Inc. (NON) 71 1,342 Alliance Data Systems Corp. (NON) 33 3,100 AMERCO (NON) 9 813 ANN, Inc. (NON) 129 3,631 Ascena Retail Group, Inc. (NON) 91 3,045 Bridgestone Corp. (Japan) 200 4,548 Cash America International, Inc. 44 2,291 Childrens Place Retail Stores, Inc. (The) (NON) 32 1,608 Coach, Inc. 309 19,671 Cooper Tire & Rubber 39 942 Deckers Outdoor Corp. (NON) 72 6,559 Deluxe Corp. 154 3,964 DSW, Inc. Class A (NON) 142 7,121 Dun & Bradstreet Corp. (The) 223 17,887 Expedia, Inc. 520 14,565 EZCORP, Inc. Class A (NON) 199 6,525 Finish Line, Inc. (The) Class A 214 4,935 Foot Locker, Inc. 663 16,535 GameStop Corp. Class A (NON) 511 14,298 Genesco, Inc. (NON) 83 3,734 Gordmans Stores, Inc. (NON) 71 1,235 Great Lakes Dredge & Dock Corp. 333 2,021 Helen of Troy, Ltd. (Bermuda) (NON) 32 1,036 Host Marriott Corp. (R) 1,761 30,958 Iconix Brand Group, Inc. (NON) 100 2,470 Interpublic Group of Companies, Inc. (The) 1,334 15,915 Jos. A. Bank Clothiers, Inc. (NON) 90 5,139 Kenneth Cole Productions, Inc. Class A (NON) 75 937 Kimberly-Clark Corp. 433 29,574 Kingfisher PLC (United Kingdom) 2,109 9,995 Kirkland's, Inc. (NON) 77 1,006 Knology, Inc. (NON) 156 2,435 La-Z-Boy, Inc. (NON) 262 2,900 Limited Brands, Inc. 581 23,217 Maidenform Brands, Inc. (NON) 107 3,224 Mediaset SpA (Italy) 997 5,219 Medifast, Inc. (NON) 85 2,271 Men's Wearhouse, Inc. (The) 152 5,233 Moody's Corp. 583 23,268 News Corp. Class A 1,908 34,993 Next PLC (United Kingdom) 212 7,931 Nu Skin Enterprises, Inc. Class A 90 3,518 OfficeMax, Inc. (NON) 86 719 Omnicom Group, Inc. 523 24,461 Perry Ellis International, Inc. (NON) 137 4,275 Peugeot SA (France) (NON) 233 9,910 Phillips-Van Heusen Corp. 27 1,781 R. R. Donnelley & Sons Co. 955 20,380 Rent-A-Center, Inc. 114 3,700 Select Comfort Corp. (NON) 150 2,451 Signet Jewelers, Ltd. (Bermuda) (NON) 35 1,610 Sinclair Broadcast Group, Inc. Class A 147 1,414 Sonic Automotive, Inc. Class A 566 7,398 Sony Corp. (Japan) 300 8,029 Sotheby's Holdings, Inc. Class A 56 2,383 Stage Stores, Inc. 136 2,453 Steven Madden, Ltd. (NON) 124 6,912 Swire Pacific, Ltd. (Hong Kong) 1,000 15,413 Thomas Cook Group PLC (United Kingdom) 3,090 7,674 Time Warner, Inc. 828 30,164 TJX Cos., Inc. (The) 492 26,086 TNS, Inc. (NON) 170 2,793 Toro Co. (The) 28 1,789 Tractor Supply Co. 26 1,642 Trump Entertainment Resorts, Inc. (F) 6 30 TRW Automotive Holdings Corp. (NON) 170 9,668 UniFirst Corp. 35 1,877 ValueClick, Inc. (NON) 56 1,011 VF Corp. 87 8,671 Volkswagen AG (Preference) (Germany) 86 15,292 Volvo AB Class B (Sweden) 124 2,244 Wal-Mart Stores, Inc. 940 51,907 Walt Disney Co. (The) 159 6,619 Warnaco Group, Inc. (The) (NON) 80 4,412 Wheelock and Co., Ltd. (Hong Kong) 1,000 4,197 Whirlpool Corp. 175 14,665 Williams-Sonoma, Inc. 352 13,781 World Fuel Services Corp. 53 1,939 Zale Corp. (NON) 290 1,815 Consumer staples (1.8%) ACCO Brands Corp. (NON) 224 1,859 AFC Enterprises (NON) 446 7,395 Avis Budget Group, Inc. (NON) 131 2,304 Biglari Holdings, Inc. (NON) 6 2,391 Career Education Corp. (NON) 152 3,268 CEC Entertainment, Inc. 109 4,435 Coca-Cola Co. (The) 345 23,049 Core-Mark Holding Co., Inc. (NON) 51 1,823 Costco Wholesale Corp. 484 39,920 DineEquity, Inc. (NON) 40 2,150 Domino's Pizza, Inc. (NON) 204 5,084 Dr. Pepper Snapple Group, Inc. 628 25,874 Elizabeth Arden, Inc. (NON) 171 5,255 Energizer Holdings, Inc. (NON) 134 10,325 Estee Lauder Cos., Inc. (The) Class A 160 16,402 Genuine Parts Co. 340 18,632 Heineken NV (Netherlands) 152 9,146 Hershey Co. (The) 460 25,636 ITT Educational Services, Inc. (NON) 24 1,651 Kao Corp. (Japan) 400 10,284 Lifetime Brands, Inc. 54 619 Lincoln Educational Services Corp. 140 2,048 Lorillard, Inc. 125 14,410 McDonald's Corp. 125 10,193 Metro AG (Germany) 105 7,009 National Presto Industries, Inc. 14 1,468 Nestle SA (Switzerland) 452 29,021 On Assignment, Inc. (NON) 131 1,463 OpenTable, Inc. (NON) 15 1,325 Papa John's International, Inc. (NON) 46 1,524 PepsiCo, Inc. 242 17,211 Philip Morris International, Inc. 261 18,727 Prestige Brands Holdings, Inc. (NON) 193 2,492 Procter & Gamble Co. (The) 559 37,453 Reckitt Benckiser Group PLC (United Kingdom) 161 9,141 Revlon, Inc. Class A (NON) 106 1,868 Ruth's Hospitality Group, Inc. (NON) 102 546 Safeway, Inc. 1,109 27,392 Sally Beauty Holdings, Inc. (NON) 201 3,369 Shutterfly, Inc. (NON) 26 1,576 Spartan Stores, Inc. 90 1,679 Suedzucker AG (Germany) 147 4,632 Tesco PLC (United Kingdom) 1,593 11,006 USANA Health Sciences, Inc. (NON) 24 705 W.W. Grainger, Inc. 185 27,948 Woolworths, Ltd. (Australia) 161 4,717 Energy (2.4%) Atwood Oceanics, Inc. (NON) 92 3,987 BP PLC (United Kingdom) 1,671 12,893 Caltex Australia, Ltd. (Australia) 322 4,860 Cameron International Corp. (NON) 588 28,024 Chevron Corp. 370 38,817 Cimarex Energy Co. 318 30,506 Cloud Peak Energy, Inc. (NON) 60 1,274 Complete Production Services, Inc. (NON) 135 4,481 ConocoPhillips 177 12,960 Contango Oil & Gas Co. (NON) 39 2,416 Energy Partners, Ltd. (NON) 266 4,267 Exxon Mobil Corp. 1,314 109,680 GT Solar International, Inc. (NON) 360 4,594 Halliburton Co. 917 45,988 Helix Energy Solutions Group, Inc. (NON) 305 5,344 James River Coal Co. (NON) 101 2,214 JX Holdings, Inc. (Japan) 2,500 16,559 Marathon Oil Corp. 505 27,356 Murphy Oil Corp. 400 27,556 Occidental Petroleum Corp. 55 5,932 Oceaneering International, Inc. (NON) 326 26,569 Oil States International, Inc. (NON) 39 3,083 Peabody Energy Corp. 520 31,907 Petrofac, Ltd. (United Kingdom) 296 7,839 Petroleum Development Corp. (NON) 83 3,017 Petroquest Energy, Inc. (NON) 99 791 Rosetta Resources, Inc. (NON) 129 6,340 Royal Dutch Shell PLC Class A (United Kingdom) 269 9,716 Schlumberger, Ltd. 105 9,001 Stallion Oilfield Holdings, Ltd. 28 1,169 Stone Energy Corp. (NON) 234 7,549 Sunoco, Inc. 562 22,755 Swift Energy Co. (NON) 81 3,178 TETRA Technologies, Inc. (NON) 146 1,991 Tidewater, Inc. 68 3,716 Unit Corp. (NON) 48 2,764 Vaalco Energy, Inc. (NON) 255 1,811 Valero Energy Corp. 1,331 36,603 W&T Offshore, Inc. 136 3,522 Walter Energy, Inc. 156 19,430 Financials (7.4%) Acadia Realty Trust (R) 541 11,172 Affiliated Managers Group (NON) 306 32,353 Aflac, Inc. 271 12,951 Agree Realty Corp. (R) 89 2,025 Alexander's, Inc. 26 10,198 Alexandria Real Estate Equities, Inc. (R) 180 14,857 Allied World Assurance Company Holdings, Ltd. 338 20,490 AMB Property Corp. (R) 491 18,162 American Capital Agency Corp. (R) 66 2,004 American Equity Investment Life Holding Co. 280 3,637 American Express Co. 738 38,081 American Financial Group, Inc. 486 17,282 American Safety Insurance Holdings, Ltd. (NON) 142 2,631 Annaly Capital Management, Inc. (R) 1,169 21,194 Anworth Mortgage Asset Corp. (R) 227 1,646 Arch Capital Group, Ltd. (NON) 549 18,518 Ashford Hospitality Trust, Inc. (R) 1,348 19,236 Aspen Insurance Holdings, Ltd. 84 2,256 Assurant, Inc. 405 14,981 Assured Guaranty, Ltd. (Bermuda) 145 2,468 AvalonBay Communities, Inc. (R) 216 28,743 Aviva PLC (United Kingdom) 2,370 17,075 Baloise Holding AG Class R (Switzerland) 62 6,540 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 415 4,859 Banco Latinoamericano de Exportaciones SA Class E (Panama) 197 3,558 Banco Santander Central Hispano SA (Spain) 1,896 22,589 Bank of America Corp. 1,511 17,754 Bank of Marin Bancorp. 36 1,315 Bank of the Ozarks, Inc. 98 4,764 Barclays PLC (United Kingdom) 1,717 7,847 Berkshire Hathaway, Inc. Class B (NON) 264 20,874 BioMed Realty Trust, Inc. (R) 547 11,208 Boston Properties, Inc. (R) 373 40,415 Brandywine Realty Trust (R) 818 10,438 BRE Properties (R) 314 16,020 Broadridge Financial Solutions, Inc. 775 17,732 Calamos Asset Management, Inc. Class A 115 1,724 Camden Property Trust (R) 195 12,535 Cardtronics, Inc. (NON) 140 3,100 CBL & Associates Properties, Inc. (R) 1,241 23,877 Citigroup, Inc. (NON) 209 8,600 CNO Financial Group, Inc. (NON) 379 2,933 Colonial Properties Trust (Canada) (R) 605 12,766 CommonWealth REIT (R) 521 13,598 Community Bank System, Inc. 82 2,057 Delek Group, Ltd. (Israel) 10 2,426 Developers Diversified Realty Corp. (R) 849 12,302 Digital Realty Trust, Inc. (R) 204 12,723 Dollar Financial Corp. (NON) 196 4,451 Douglas Emmett, Inc. (R) 617 12,988 Duke Realty Investments, Inc. (R) 788 11,852 DuPont Fabros Technology, Inc. (R) 429 11,214 E*Trade Financial Corp. (NON) 254 4,016 Encore Capital Group, Inc. (NON) 66 2,184 Endurance Specialty Holdings, Ltd. (Bermuda) 316 12,833 Entertainment Properties Trust (R) 232 11,271 Equity Lifestyle Properties, Inc. (R) 189 11,104 Equity Residential Trust (R) 1,001 61,892 Essex Property Trust, Inc. (R) 94 12,935 Evercore Partners, Inc. Class A 46 1,702 Extra Space Storage, Inc. (R) 682 14,840 Federal Realty Investment Trust (R) 234 20,498 Financial Institutions, Inc. 113 1,845 First Financial Bancorp 125 2,000 First Industrial Realty Trust (NON) (R) 153 1,925 Flagstone Reinsurance Holdings SA (Luxembourg) 205 1,792 Flushing Financial Corp. 191 2,563 General Growth Properties 1,261 20,781 Glimcher Realty Trust (R) 329 3,369 Goldman Sachs Group, Inc. (The) 50 7,037 Hang Lung Group, Ltd. (Hong Kong) 1,000 6,504 HCP, Inc. (R) 1,277 48,449 Health Care REIT, Inc. (R) 291 15,478 Hersha Hospitality Trust (R) 1,652 9,945 Highwoods Properties, Inc. (R) 344 12,412 Home Bancshares, Inc. 83 1,990 Home Properties of NY, Inc. (R) 199 12,318 Hospitality Properties Trust (R) 663 16,363 Hudson City Bancorp, Inc. 2,622 23,939 International Bancshares Corp. 143 2,441 Intesa Sanpaolo SpA (Italy) 4,989 12,989 Invesco Mortgage Capital, Inc. (R) 88 2,004 JPMorgan Chase & Co. 1,021 44,148 Kimco Realty Corp. (R) 1,376 26,846 Kinnevik Investment AB Class B (Sweden) 563 13,791 KKR & Co. LP 226 3,885 Lexington Realty Trust (R) 1,641 15,491 Liberty Property Trust (R) 1,201 43,308 Lloyds Banking Group PLC (United Kingdom) (NON) 12,812 10,989 LTC Properties, Inc. (R) 120 3,542 Macerich Co. (The) (R) 456 24,793 Mack-Cali Realty Corp. (R) 371 13,119 Maiden Holdings, Ltd. (Bermuda) 190 1,786 Man Group PLC (United Kingdom) 3,976 16,843 Medical Properties Trust, Inc. (R) 1,138 14,066 Merchants Bancshares, Inc. 51 1,291 Mid-America Apartment Communities, Inc. (R) 238 16,315 Mission West Properties (R) 160 1,320 Nasdaq OMX Group, Inc. (The) (NON) 1,023 26,107 National Australia Bank, Ltd. (Australia) 681 19,268 National Health Investors, Inc. (R) 357 16,822 National Retail Properties, Inc. (R) 409 10,544 Nationwide Health Properties, Inc. (R) 516 22,601 Nelnet, Inc. Class A 103 2,265 Newcastle Investment Corp. (NON) (R) 217 1,189 Omega Healthcare Investors, Inc. (R) 90 1,916 Orrstown Financial Services, Inc. 47 1,228 Park National Corp. 17 1,146 Piedmont Office Realty Trust, Inc. Class A (R) 524 10,773 PNC Financial Services Group, Inc. 468 29,213 Popular, Inc. (Puerto Rico) (NON) 437 1,267 Portfolio Recovery Associates, Inc. (NON) 22 1,906 Post Properties, Inc. (R) 299 12,588 ProLogis (R) 1,597 26,446 Protective Life Corp. 88 2,124 PS Business Parks, Inc. (R) 59 3,392 Public Storage (R) 399 47,218 Realty Income Corp. (R) 306 10,753 Regency Centers Corp. (R) 238 11,022 RenaissanceRe Holdings, Ltd. 253 18,206 Republic Bancorp, Inc. Class A 41 839 Saul Centers, Inc. (R) 42 1,677 SeaCube Container Leasing, Ltd. 146 2,621 Senior Housing Properties Trust (R) 503 12,147 Simon Property Group, Inc. (R) 941 111,094 SL Green Realty Corp. (R) 342 30,783 Southside Bancshares, Inc. 100 2,016 Sovran Self Storage, Inc. (R) 286 12,001 St. Joe Co. (The) (NON) 39 847 Starwood Property Trust, Inc. (R) 67 1,457 Sumitomo Mitsui Financial Group, Inc. (Japan) 600 17,391 Symetra Financial Corp. 190 2,550 U.S. Bancorp 655 16,768 UDR, Inc. (R) 477 12,431 Universal Health Realty Income Trust (R) 29 1,256 Universal Insurance Holdings, Inc. 254 1,369 Urstadt Biddle Properties, Inc. Class A (R) 90 1,724 Virginia Commerce Bancorp, Inc. (NON) 279 1,624 Vornado Realty Trust (R) 513 50,469 Weingarten Realty Investors (R) 441 11,739 Wells Fargo & Co. 689 19,547 Westpac Banking Corp. (Australia) 204 4,826 World Acceptance Corp. (NON) 35 2,334 Health care (2.8%) Abbott Laboratories 172 8,987 Acorda Therapeutics, Inc. (NON) 40 1,314 Aetna, Inc. 569 24,854 Air Methods Corp. (NON) 26 1,587 Akorn, Inc. (NON) 122 831 Allergan, Inc. 364 30,114 Amedisys, Inc. (NON) 58 1,815 AmerisourceBergen Corp. 449 18,508 AMN Healthcare Services, Inc. (NON) 222 1,920 AmSurg Corp. (NON) 45 1,166 Amylin Pharmaceuticals, Inc. (NON) 62 861 AstraZeneca PLC (United Kingdom) 383 20,040 Auxilium Pharmaceuticals, Inc. (NON) 71 1,590 BioMarin Pharmaceuticals, Inc. (NON) 58 1,637 Bruker Corp. (NON) 87 1,716 Cardinal Health, Inc. 486 22,074 Continucare Corp. (NON) 300 1,413 Cooper Companies, Inc. (The) 49 3,671 Cubist Pharmaceuticals, Inc. (NON) 96 3,699 Dendreon Corp. (NON) 94 3,985 Elan Corp. PLC ADR (Ireland) (NON) 720 6,890 Eli Lilly & Co. 589 22,665 Endo Pharmaceuticals Holdings, Inc. (NON) 236 9,825 Forest Laboratories, Inc. (NON) 730 26,295 Fresenius SE (Germany) 152 15,994 Gentiva Health Services, Inc. (NON) 53 1,297 Gilead Sciences, Inc. (NON) 782 32,641 Health Management Associates, Inc. Class A (NON) 396 4,514 Health Net, Inc. (NON) 277 8,889 HealthSouth Corp. (NON) 46 1,291 HealthSpring, Inc. (NON) 121 5,306 Healthways, Inc. (NON) 109 1,767 Hi-Tech Pharmacal Co., Inc. (NON) 98 2,750 Human Genome Sciences, Inc. (NON) 104 2,846 Humana, Inc. (NON) 260 20,938 Impax Laboratories, Inc. (NON) 255 6,847 Ironwood Pharmaceuticals, Inc. (NON) 56 847 ISTA Pharmaceuticals, Inc. (NON) 158 1,468 Johnson & Johnson 522 35,125 Kensey Nash Corp. (NON) 78 2,052 Kindred Healthcare, Inc. (NON) 43 1,055 Kinetic Concepts, Inc. (NON) 84 4,985 Laboratory Corp. of America Holdings (NON) 164 16,536 Lincare Holdings, Inc. 139 4,214 Magellan Health Services, Inc. (NON) 110 5,823 Medco Health Solutions, Inc. (NON) 438 26,219 Medicines Co. (The) (NON) 91 1,739 Medicis Pharmaceutical Corp. Class A 158 5,920 Merck & Co., Inc. 1,039 38,183 Momenta Pharmaceuticals, Inc. (NON) 52 1,041 Novartis AG (Switzerland) 143 9,244 Obagi Medical Products, Inc. (NON) 236 2,358 OraSure Technologies, Inc. (NON) 632 5,448 Orion Oyj Class B (Finland) 237 6,160 Pain Therapeutics, Inc. (NON) 89 886 Par Pharmaceutical Cos., Inc. (NON) 229 7,868 Perrigo Co. 297 25,411 Pfizer, Inc. 1,391 29,837 PharMerica Corp. (NON) 64 790 Providence Service Corp. (The) (NON) 82 1,115 Questcor Pharmaceuticals, Inc. (NON) 189 4,360 Salix Pharmaceuticals, Ltd. (NON) 43 1,721 Sanofi (France) 100 7,929 Sciclone Pharmaceuticals, Inc. (NON) 439 2,559 Select Medical Holdings Corp. (NON) 285 2,708 Sequenom, Inc. (NON) 230 1,824 Sirona Dental Systems, Inc. (NON) 34 1,838 STAAR Surgical Co. (NON) 198 1,172 Steris Corp. 101 3,645 Takeda Pharmaceutical Co., Ltd. (Japan) 400 19,016 Thoratec Corp. (NON) 49 1,704 United Therapeutics Corp. (NON) 31 2,002 UnitedHealth Group, Inc. 767 37,545 Ventas, Inc. (R) 393 22,165 Viropharma, Inc. (NON) 180 3,483 Warner Chilcott PLC Class A (Ireland) 263 6,341 Waters Corp. (NON) 304 29,962 Watson Pharmaceuticals, Inc. (NON) 87 5,598 WellCare Health Plans, Inc. (NON) 63 3,103 West Pharmaceutical Services, Inc. 31 1,441 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 101 1,843 Technology (3.3%) Accenture PLC Class A 719 41,263 Acme Packet, Inc. (NON) 8 606 Actuate Corp. (NON) 177 963 Amdocs, Ltd. (United Kingdom) (NON) 836 25,448 Amkor Technologies, Inc. (NON) 165 1,054 Analog Devices, Inc. 325 13,380 Anixter International, Inc. 88 5,957 Apple, Inc. (NON) 221 76,870 Applied Materials, Inc. 2,343 32,287 Black Box Corp. 80 2,637 Brocade Communications Systems, Inc. (NON) 395 2,635 CA, Inc. 500 11,700 Cavium Networks, Inc. (NON) 76 3,380 Ceragon Networks, Ltd. (Israel) (NON) 97 1,072 Cirrus Logic, Inc. (NON) 120 1,974 Cisco Systems, Inc. 1,050 17,640 Coherent, Inc. (NON) 32 1,795 Convergys Corp. (NON) 191 2,441 CSG Systems International, Inc. (NON) 241 4,601 DDi Corp. 105 958 Dell, Inc. (NON) 1,386 22,287 EnerSys (NON) 118 4,224 Entegris, Inc. (NON) 378 3,470 F5 Networks, Inc. (NON) 26 2,953 Fair Isaac Corp. 78 2,282 Fairchild Semiconductor Intl., Inc. (NON) 394 7,108 Fortinet, Inc. (NON) 35 1,697 Fujitsu, Ltd. (Japan) 1,000 5,271 Global Payments, Inc. 416 21,615 Google, Inc. Class A (NON) 43 22,748 Harris Corp. 532 26,302 Hewlett-Packard Co. 1,200 44,856 Hitachi, Ltd. (Japan) 3,000 17,216 IBM Corp. 269 45,442 Informatica Corp. (NON) 93 5,455 Infospace, Inc. (NON) 106 986 Integrated Silicon Solutions, Inc. (NON) 68 628 Intel Corp. 927 20,867 Ixia (NON) 169 2,660 KEMET Corp. (NON) 157 2,311 L-3 Communications Holdings, Inc. 298 24,332 Lexmark International, Inc. Class A (NON) 49 1,459 LivePerson, Inc. (NON) 115 1,364 LTX-Credence Corp. (NON) 346 3,287 Magma Design Automation, Inc. (NON) 426 2,973 Microsoft Corp. 2,772 69,328 MicroStrategy, Inc. (NON) 41 5,994 Monotype Imaging Holdings, Inc. (NON) 177 2,522 Nokia OYJ (Finland) 1,062 7,413 Nova Measuring Instruments, Ltd. (Israel) (NON) 254 2,604 ON Semiconductor Corp. (NON) 997 11,186 Oplink Communications, Inc. (NON) 83 1,534 Oracle Corp. 535 18,308 Plantronics, Inc. 46 1,683 Polycom, Inc. (NON) 153 8,784 Powerwave Technologies, Inc. (NON) 484 1,830 Progress Software Corp. (NON) 68 1,841 QLogic Corp. (NON) 1,046 16,924 Qualcomm, Inc. 149 8,730 Rubicon Technology, Inc. (NON) 61 1,399 SanDisk Corp. (NON) 469 22,287 Seagate Technology (NON) 1,407 23,638 STEC, Inc. (NON) 73 1,307 Synchronoss Technologies, Inc. (NON) 134 4,301 Tech Data Corp. (NON) 173 8,195 TeleCommunication Systems, Inc. Class A (NON) 409 2,041 Teradata Corp. (NON) 386 21,535 Teradyne, Inc. (NON) 1,221 19,548 TIBCO Software, Inc. (NON) 218 6,124 TTM Technologies, Inc. (NON) 388 6,425 Unisys Corp. (NON) 130 3,634 Veeco Instruments, Inc. (NON) 38 2,188 VeriFone Systems, Inc. (NON) 61 2,936 Transportation (0.3%) Alaska Air Group, Inc. (NON) 78 5,268 Alexander & Baldwin, Inc. 101 4,946 CAI International, Inc. (NON) 317 7,405 ComfortDelgro Corp., Ltd. (Singapore) 4,000 4,767 Firstgroup PLC (United Kingdom) 399 2,220 Genesee & Wyoming, Inc. Class A (NON) 56 3,324 HUB Group, Inc. Class A (NON) 46 1,755 Quality Distribution, Inc. (NON) 96 1,153 TAL International Group, Inc. 102 3,440 United Continental Holdings, Inc. (NON) 824 19,900 US Airways Group, Inc. (NON) (S) 668 6,079 Wabtec Corp. 100 6,759 Yangzijiang Shipbuilding Holdings, Ltd. (China) 5,000 6,487 Utilities and power (0.8%) AES Corp. (The) (NON) 1,200 15,552 Alliant Energy Corp. 508 20,894 American Electric Power Co., Inc. 198 7,564 DPL, Inc. 634 19,128 El Paso Corp. 1,871 39,385 Enel SpA (Italy) 1,500 10,305 Energias de Portugal (EDP) SA (Portugal) 4,294 15,977 Exelon Corp. 627 26,240 Public Power Corp. SA (Greece) 364 4,829 Red Electrica Corp. SA (Spain) 256 15,491 TECO Energy, Inc. 1,027 19,718 Westar Energy, Inc. 639 17,374 Total Common stocks (cost $4,899,672) CORPORATE BONDS AND NOTES (14.0%) (a) Principal amount Value Basic materials (0.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $5,000 $5,479 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 10,000 10,422 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 5,000 5,113 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 5,000 5,744 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 20,000 26,044 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 23,000 25,185 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 10,000 10,396 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 55,000 57,956 International Paper Co. sr. unsec. notes 9 3/8s, 2019 11,000 14,464 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 5,000 5,805 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 5,063 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 15,000 — Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 15,000 14,720 Sealed Air Corp. sr. notes 7 7/8s, 2017 10,000 11,269 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 5,000 5,313 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 8,000 10,190 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 9,000 10,800 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 1,000 1,221 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 5,000 5,582 Capital goods (0.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 25,000 25,688 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 10,000 12,905 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 5,000 5,046 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 5,000 5,070 Ryerson, Inc. company guaranty sr. notes 12s, 2015 5,000 5,388 Communication services (1.9%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 5,000 5,744 American Tower Corp. sr. unsec. notes 7s, 2017 5,000 5,750 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 27,868 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 43,854 52,186 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 5,000 4,936 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 5,000 5,113 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 5,000 5,469 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 10,000 12,793 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 15,000 17,272 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,068 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 5,000 5,600 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 5,000 5,438 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 20,000 21,200 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,156 5,588 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 15,000 16,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 26,000 26,780 NBC Universal, Inc. 144A notes 6.4s, 2040 5,000 5,451 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 17,213 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 100,000 101,375 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 5,000 5,944 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 10,000 10,647 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 38,800 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 10,000 10,390 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 10,000 11,660 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 5,000 5,813 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 5,000 5,494 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 7,000 8,652 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 13,000 17,004 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,488 Consumer cyclicals (1.8%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 5,000 5,356 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 4,000 4,050 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 6,000 6,240 American Media, Inc. 144A notes 13 1/2s, 2018 320 347 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 5,088 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 52,000 48,100 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 5,000 6,058 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 10,000 10,075 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,124 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 20,000 21,850 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,369 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 10,000 10,741 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 5,000 5,050 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,481 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 45,000 50,513 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 3,000 3,398 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 10,000 10,325 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 6,000 5,955 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 30,000 31,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 20,400 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 5,213 Liberty Media, LLC. debs. 8 1/4s, 2030 5,000 4,869 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 5,000 5,194 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 20,000 1,650 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,406 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 25,000 29,706 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 5,000 5,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 5,000 5,150 QVC Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,350 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 3,000 2,760 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) (NON) 15,000 2 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 10,000 12,192 Travelport LLC company guaranty 9 7/8s, 2014 35,000 32,463 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 4,537 227 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 15,000 17,850 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 25,000 26,031 Consumer staples (1.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 13,210 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 10,000 14,124 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 10,000 12,766 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON) (PIK) 13,404 13,370 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 10,938 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 10,000 9,900 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 11,371 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 5,000 5,449 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 4,000 4,100 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 20,000 22,565 McDonald's Corp. sr. unsec. notes 5.7s, 2039 40,000 43,913 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 5,000 5,238 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 5,025 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 18,350 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 26,813 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 10,000 12,038 Universal Corp. notes Ser. MTNC, 5.2s, 2013 100,000 104,205 Energy (1.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 (FWC) 2,000 2,018 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 15,000 17,789 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 5,000 5,174 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 5,225 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 16,200 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 3,000 3,015 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 6,043 4,532 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 15,000 16,369 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 40,000 42,400 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 5,025 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 5,000 5,959 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 5,000 5,100 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 5,000 5,281 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 5,000 2,488 Peabody Energy Corp. company guaranty 7 3/8s, 2016 35,000 39,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,381 Plains Exploration & Production Co. company guaranty 7s, 2017 25,000 25,688 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 10,000 12,819 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,003 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 20,000 28,964 Williams Cos., Inc. (The) notes 8 3/4s, 2032 11,000 15,178 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 5,053 Financials (2.9%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 5,000 5,486 Aflac, Inc. sr. unsec. notes 6.45s, 2040 5,000 5,142 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 3,000 3,071 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 3,000 3,135 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 6,000 6,210 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 1,000 985 American Express Co. sr. unsec. notes 8 1/8s, 2019 45,000 58,037 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 5,000 5,309 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 5,000 5,191 Bank Nederlandse Gemeenten sr. unsec. unsub. notes Ser. EMTN, 3 1/2s, 2014 (Netherlands) NOK 150,000 28,058 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 $20,000 16,415 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 35,000 33,775 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 20,000 22,252 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 40,000 47,980 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 10,000 9,888 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 10,000 10,638 CIT Group, Inc. sr. bonds 7s, 2017 40,000 40,150 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 15,000 15,729 CNA Financial Corp. unsec. notes 6 1/2s, 2016 5,000 5,670 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 5,000 5,258 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,790 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 10,000 9,725 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 3,000 3,249 Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 10,000 10,024 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 20,000 16,215 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.466s, 2016 5,000 4,818 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 35,000 40,868 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 15,000 15,649 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 10,000 11,699 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 10,000 11,296 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 5,000 5,339 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 15,000 13,500 HSBC Holdings PLC sr. unsec. notes 5.1s, 2021 (United Kingdom) 10,000 10,406 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 15,563 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 5,000 5,138 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 10,013 KB Home company guaranty 6 3/8s, 2011 11,000 11,055 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 5,263 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 15,000 14,949 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 21,017 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 15,000 15,330 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 10,000 14,415 MetLife, Inc. sr. unsec. 6 3/4s, 2016 10,000 11,812 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 5,000 5,025 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 9,000 8,978 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 20,000 21,150 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 5,000 5,525 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 20,000 21,892 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 3,000 3,088 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 5,000 7,057 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.31s, 2037 15,000 12,669 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 5,615 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 10,000 11,354 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 15,000 17,471 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 5,000 5,189 Government (0.2%) Asian Development Bank sr. unsec. unsub. notes Ser. GMTN, 3 3/8s, 2014 (Supra-Nation) NOK 150,000 27,708 KFW govt. guaranty Ser. EMTN, 3 1/4s, 2014 (Germany) NOK 160,000 29,698 Health care (0.5%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 $10,000 11,773 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 20,000 22,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 5,000 4,913 HCA, Inc. sr. sec. notes 9 1/4s, 2016 25,000 26,688 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,085 HealthSouth Corp. company guaranty 10 3/4s, 2016 2,000 2,115 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 5,000 5,694 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 5,063 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 10,000 10,350 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,492 5,657 Tenet Healthcare Corp. sr. notes 9s, 2015 5,000 5,444 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 10,000 10,375 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 5,325 WellPoint, Inc. notes 7s, 2019 10,000 12,103 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 15,000 15,694 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 5,181 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 3,000 3,315 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 52,501 54,929 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 5,000 5,750 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,525 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 16,000 15,760 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 10,000 11,488 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 15,000 16,031 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,160 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 5,000 4,996 Transportation (0.2%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 5,000 5,715 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 5,000 5,010 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 2,658 2,837 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 2,287 2,430 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 4,941 5,127 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 5,000 5,067 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 10,000 11,100 Utilities and power (2.4%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 16,219 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 10,000 12,806 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,209 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.228s, 2013 10,000 9,950 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 100,000 113,926 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 10,000 11,345 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,343 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 15,000 17,399 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 110,000 80,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 8,100 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 6,090 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 10,000 12,951 Electricite de France 144A notes 6.95s, 2039 (France) 10,000 12,335 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 36,400 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 37,000 38,850 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 10,000 10,110 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 5,000 5,108 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 5,000 5,108 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 5,000 5,117 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 5,000 5,548 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,613 Nevada Power Co. notes 6 1/2s, 2018 25,000 29,333 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 10,000 11,264 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,275 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 5,000 6,504 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 12,363 12,387 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 15,734 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,411 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 5,063 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 10,000 11,404 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 20,000 25,950 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 10,000 10,215 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 5,000 5,912 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 19,568 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 20,000 20,250 Total Corporate bonds and notes (cost $3,294,012) FOREIGN GOVERNMENT BONDS AND NOTES (7.2%) (a) Principal amount Value Australia (Government of) sr. unsec. bonds 5 3/4s, 2021 AUD 50,000 $55,433 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL 173 112,471 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 45 28,144 British Columbia (Province of) notes Ser. MTN, 4.7s, 2012 CAD 100,000 108,149 Canada (Government of) bonds 5s, 2037 CAD 9,000 11,614 Canada (Government of) bonds 3 1/2s, 2020 CAD 43,000 46,212 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 30,000 40,648 Canada (Government of) notes 4s, 2017 CAD 100,000 111,606 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 900,000 19,057 Germany (Federal Republic of) bonds Ser. 06, 3 3/4s, 2017 EUR 108,000 165,775 Germany (Federal Republic of) bonds Ser. 07, 4 1/4s, 2039 EUR 63,000 101,068 Germany (Federal Republic of) bonds Ser. 159, 2s, 2016 EUR 17,000 24,169 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $20,000 21,712 Italy (Republic of) bonds 4 1/4s, 2020 EUR 260,000 366,994 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 190,000 32,424 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 700,000 126,654 Switzerland (Government of) bonds 2s, 2021 CHF 97,000 115,797 United Kingdom (Government of) bonds 4 3/4s, 2038 GBP 30,000 54,651 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 45,000 78,202 United Kingdom treasury 4 1/4s, 2039 GBP 100,000 168,436 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 10,000 17,206 Total Foreign government bonds and notes (cost $1,699,808) CONVERTIBLE BONDS AND NOTES (5.3%) (a) Principal amount Value Basic materials (0.2%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $18,000 $22,050 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 11,000 17,559 USEC, Inc. cv. sr. unsec. notes 3s, 2014 20,000 15,750 Capital goods (0.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 34,000 46,410 Communication services (1.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 36,000 36,225 Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 23,000 20,413 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 25,000 35,531 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 41,000 40,129 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 25,000 50,344 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 19,000 18,929 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 36,000 68,895 Consumer cyclicals (0.9%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 15,038 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 42,000 37,380 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 36,396 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 25,000 24,063 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 58,000 32,625 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 45,000 42,075 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 22,063 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 17,000 26,435 Consumer staples (0.2%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,075 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 27,000 26,933 Energy (0.4%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 7,000 7,026 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 25,000 27,719 Global Industries, Ltd. cv. sr. unsec. notes 2 3/4s, 2027 20,000 15,476 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 42,000 42,105 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 15,000 18,900 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 675 Financials (0.7%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 19,000 19,929 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 10,000 10,413 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 15,000 22,753 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.805s, 2012 (R) 25,000 23,563 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 26,359 MF Global Holdings Ltd. cv. sr. unsec. notes 9s, 2038 28,000 32,165 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 20,000 23,050 Tower Group, Inc. 144A cv. sr. unsec. notes 5s, 2014 21,000 23,100 Health care (0.5%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 27,000 24,638 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 32,000 27,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 14,000 13,527 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (0s, 12/15/16) 2037 (STP) 15,000 17,738 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 12/15/13) 2037 (STP) 20,000 19,525 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 12,000 12,555 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 8,888 Technology (1.0%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 32,000 33,240 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (0s, 6/1/15) 2038 (STP) 11,000 12,595 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 20,000 25,475 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 38,000 35,483 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 25,000 26,513 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 55,000 82,156 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 26,207 Transportation (0.1%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 17,000 17,510 Total Convertible bonds and notes (cost $1,113,479) CONVERTIBLE PREFERRED STOCKS (5.3%) (a) Shares Value Basic materials (0.2%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 $18 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 645 57,445 Communication services (0.4%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 870 36,758 Crown Castle International Corp. $3.125 cum. cv. pfd. 915 55,019 Consumer cyclicals (1.3%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,505 67,322 General Motors Co. Ser. B, $2.375 cv. pfd. 2,130 106,766 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 34,061 Nielsen Holdings NV $3.125 cv. pfd. 690 43,208 Retail Ventures, Inc. $3.312 cv. pfd. 535 39,633 Stanley Black & Decker, Inc. $4.75 cv. pfd. 255 30,791 Consumer staples (0.4%) Bunge, Ltd. $4.875 cv. pfd. 370 38,711 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 1,335 16,768 Newell Financial Trust I $2.625 cum. cv. pfd. 590 27,288 Energy (0.2%) Apache Corp. Ser. D, $3.00 cv. pfd. (S) 640 42,624 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 10 13,238 Financials (1.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 875 23,468 AMG Capital Trust II $2.575 cv. pfd. 985 43,278 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 185 12,928 Bank of America Corp. Ser. L, 7.25% cv. pfd. 57 59,565 Citigroup, Inc. $7.50 cv. pfd. 385 46,323 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,600 33,516 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 995 25,746 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 660 35,516 Huntington Bancshares Ser. A, 8.50% cv. pfd. 28 32,200 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 18 19 MetLife, Inc. $3.75 cv. pfd. 471 38,956 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 50 54,250 XL Group PLC $2.688 cv. pfd. 900 28,665 Technology (0.3%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 35,298 Unisys Corp. Ser. A, 6.25% cv. pfd. 490 40,366 Transportation (0.1%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,080 27,456 Utilities and power (0.7%) AES Trust III $3.375 cv. pfd. 985 48,388 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 44,450 Great Plains Energy, Inc. $6.00 cv. pfd. 640 42,592 PPL Corp. $4.375 cv. pfd. 770 42,650 Total Convertible preferred stocks (cost $1,188,859) MORTGAGE-BACKED SECURITIES (3.4%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.168s, 2051 $200,000 $218,108 Ser. 07-2, Class A2, 5.634s, 2049 17,927 18,435 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 5,276 5,273 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class B, 5.365s, 2037 (F) 25,000 26,425 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.801s, 2039 9,659 9,852 FRB Ser. 07-C3, Class AAB, 5.716s, 2039 61,000 65,718 Ser. 07-C1, Class AAB, 5.336s, 2040 18,000 19,186 Ser. 06-C5, Class A2, 5.246s, 2039 19,726 19,907 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.73s, 2038 184,042 4,765 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 15,417 15,442 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.842s, 2040 136,654 1,324 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.988s, 2051 43,000 45,850 Ser. 07-C1, Class A4, 5.716s, 2051 13,000 14,205 Ser. 06-CB17, Class A3, 5.45s, 2043 48,000 49,342 Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,654 Ser. 06-LDP9, Class A2S, 5.298s, 2047 73,000 74,156 Ser. 06-LDP8, Class A2, 5.289s, 2045 15,670 15,732 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,264 FRB Ser. 05-CB13, Class X2, IO, 0.024s, 2043 27,323,121 18,798 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,058 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 28,000 28,651 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.28s, 2040 293,057 2,254 Ser. 06-C1, Class XCL, IO, 0.1112s, 2041 305,374 3,079 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.722s, 2050 67,485 69,019 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.744s, 2050 26,000 27,561 Ser. 07-5, Class A3, 5.364s, 2048 54,000 55,645 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.738s, 2049 25,158 26,164 Total Mortgage-backed securities (cost $830,841) INVESTMENT COMPANIES (0.9%) (a) Shares Value BlackRock Kelso Capital Corp. 170 $1,685 iShares Dow Jones U.S. Real Estate Index Fund 91 5,715 iShares Russell 2000 Growth Index Fund 87 8,430 iShares Russell 2000 Value Index Fund 63 4,743 MCG Capital Corp. 610 4,197 NGP Capital Resources Co. 282 2,236 SPDR S&P rust 1,263 170,366 SPDR S&P Midcap rust 127 23,188 Total Investment Companies (cost $209,653) U.S. TREASURY OBLIGATIONS (0.8%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, May 15, 2020 $180,000 $189,246 Total U.S. Treasury Obligations (cost $188,055) UNITS (0.2%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $38,700 Total Units (cost $41,485) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $11,657 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 11,108 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 4,879 Total Municipal bonds and notes (cost $25,070) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 5 $4,830 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 430 11,296 Total Preferred stocks (cost $14,301) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 6,345 $1,523 Total Warrants (cost $1,269) ASSET-BACKED SECURITIES (—%) (a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $610 $614 Total Asset-backed securities (cost $610) SHORT-TERM INVESTMENTS (38.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 39,575 $39,575 SSgA Prime Money Market Fund 0.09% (i) (P) 280,000 280,000 Putnam Money Market Liquidity Fund 0.07% (e) 6,016,099 6,016,099 Interest in $415,025,000 joint tri-party repurchase agreement dated May 31, 2011 with Deutsche Bank Securities, Inc. due June 1, 2011 - maturity value of $2,406,009 for an effective yield of 0.13% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.5% to 5.5% and due dates ranging from July 1, 2024 to January 1, 2041, valued at $423,325,500) $2,406,000 2,406,000 U.S. Treasury Bills for an effective yield of 0.20%, August 25, 2010 (SEG) 210,000 209,879 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.23%, July 28, 2011 263,000 262,908 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.25%, June 2, 2011 (SEG) (SEGSF) 590,000 589,996 Total Short-term investments (cost $9,804,479) TOTAL INVESTMENTS Total investments (cost $23,311,593) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $16,150,007) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/15/11 $2,342 $2,406 $64 British Pound Sell 6/15/11 17,272 17,542 270 Euro Buy 6/15/11 119,719 124,016 (4,297) Japanese Yen Buy 6/15/11 13,919 13,971 (52) Mexican Peso Buy 6/15/11 147 146 1 Norwegian Krone Sell 6/15/11 60,205 61,577 1,372 Swedish Krona Sell 6/15/11 3,171 3,235 64 Swiss Franc Buy 6/15/11 11,135 10,985 150 Barclays Bank PLC British Pound Buy 6/15/11 20,397 20,723 (326) Euro Buy 6/15/11 49,296 51,079 (1,783) Hong Kong Dollar Sell 6/15/11 1,260 1,262 2 Japanese Yen Buy 6/15/11 5,960 6,003 (43) Mexican Peso Buy 6/15/11 138 138 — New Zealand Dollar Sell 6/15/11 4,523 4,392 (131) Swedish Krona Buy 6/15/11 6,422 6,289 133 Swiss Franc Buy 6/15/11 5,509 5,438 71 Citibank, N.A. Australian Dollar Sell 6/15/11 3,406 3,499 93 Brazilian Real Sell 6/15/11 114,232 113,338 (894) British Pound Sell 6/15/11 9,541 9,691 150 Canadian Dollar Sell 6/15/11 51,902 52,942 1,040 Danish Krone Buy 6/15/11 8,293 8,460 (167) Euro Buy 6/15/11 372,955 386,297 (13,342) Hong Kong Dollar Sell 6/15/11 5,028 5,034 6 Norwegian Krone Sell 6/15/11 1,760 1,801 41 Singapore Dollar Buy 6/15/11 486 490 (4) South African Rand Buy 6/15/11 1,479 1,521 (42) Swiss Franc Sell 6/15/11 10,783 10,460 (323) Credit Suisse AG Australian Dollar Sell 6/15/11 37,787 38,822 1,035 British Pound Buy 6/15/11 68,593 69,657 (1,064) Canadian Dollar Sell 6/15/11 110,615 112,847 2,232 Euro Sell 6/15/11 167,291 173,210 5,919 Japanese Yen Buy 6/15/11 166,579 167,153 (574) Mexican Peso Buy 6/15/11 155 155 — Norwegian Krone Buy 6/15/11 25,016 25,595 (579) Swiss Franc Sell 6/15/11 4,923 4,861 (62) Deutsche Bank AG Australian Dollar Buy 6/15/11 21,714 22,314 (600) British Pound Sell 6/15/11 2,961 3,008 47 Euro Buy 6/15/11 21,414 22,179 (765) Mexican Peso Buy 6/15/11 1,511 1,509 2 Swiss Franc Buy 6/15/11 1,993 1,967 26 Goldman Sachs International British Pound Sell 6/15/11 16,285 16,542 257 Euro Buy 6/15/11 37,367 38,713 (1,346) Japanese Yen Sell 6/15/11 222,835 223,609 774 Norwegian Krone Sell 6/15/11 2,075 2,123 48 Swedish Krona Buy 6/15/11 1,909 1,946 (37) Swiss Franc Buy 6/15/11 2,344 2,314 30 HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 394,047 404,814 (10,767) British Pound Sell 6/15/11 122,875 124,824 1,949 Euro Sell 6/15/11 195,029 202,023 6,994 Hong Kong Dollar Buy 6/15/11 592 592 — New Zealand Dollar Sell 6/15/11 17,927 17,250 (677) Norwegian Krone Sell 6/15/11 7,208 7,386 178 Singapore Dollar Sell 6/15/11 1,946 1,959 13 Swiss Franc Sell 6/15/11 2,696 2,660 (36) JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/15/11 103,248 106,031 2,783 Brazilian Real Sell 6/15/11 13,821 13,703 (118) British Pound Sell 6/15/11 2,467 2,505 38 Canadian Dollar Sell 6/15/11 107,932 110,113 2,181 Euro Sell 6/15/11 5,952,903 6,161,101 208,198 Hong Kong Dollar Sell 6/15/11 129 129 — Hungarian Forint Sell 6/15/11 278 288 10 Japanese Yen Buy 6/15/11 2,898 2,908 (10) Mexican Peso Sell 6/15/11 59,399 59,373 (26) Singapore Dollar Sell 6/15/11 8,755 8,706 (49) South African Rand Buy 6/15/11 776 799 (23) Swiss Franc Buy 6/15/11 1,758 1,736 22 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 8,409 8,617 (208) British Pound Buy 6/15/11 5,757 5,847 (90) Euro Sell 6/15/11 142,714 147,733 5,019 Israeli Shekel Buy 6/15/11 1,862 1,887 (25) Japanese Yen Sell 6/15/11 1,251 1,255 4 Norwegian Krone Sell 6/15/11 2,224 2,274 50 Swedish Krona Buy 6/15/11 421 429 (8) Swiss Franc Buy 6/15/11 7,970 7,866 104 State Street Bank and Trust Co. Australian Dollar Sell 6/15/11 63,226 64,958 1,732 British Pound Sell 6/15/11 64,974 66,011 1,037 Canadian Dollar Buy 6/15/11 27,963 28,526 (563) Euro Sell 6/15/11 149,469 154,822 5,353 Israeli Shekel Sell 6/15/11 7,040 6,854 (186) Japanese Yen Buy 6/15/11 43,085 43,229 (144) Mexican Peso Buy 6/15/11 14,399 14,393 6 Norwegian Krone Buy 6/15/11 24,923 23,959 964 Swedish Krona Sell 6/15/11 1,440 1,468 28 UBS AG Australian Dollar Sell 6/15/11 161,898 166,274 4,376 British Pound Sell 6/15/11 93,760 95,222 1,462 Canadian Dollar Sell 6/15/11 75,326 76,828 1,502 Euro Buy 6/15/11 22,420 23,210 (790) Indian Rupee Sell 6/15/11 19,133 19,269 136 Israeli Shekel Buy 6/15/11 1,862 1,887 (25) Japanese Yen Sell 6/15/11 46,630 46,784 154 Mexican Peso Buy 6/15/11 49,602 49,521 81 Norwegian Krone Sell 6/15/11 59,649 61,014 1,365 South African Rand Buy 6/15/11 557 571 (14) Swedish Krona Sell 6/15/11 166,889 170,172 3,283 Swiss Franc Sell 6/15/11 99,041 98,338 (703) Westpac Banking Corp. Australian Dollar Sell 6/15/11 86,324 88,600 2,276 British Pound Sell 6/15/11 73,528 74,400 872 Euro Buy 6/15/11 5,286,045 5,475,071 (189,026) Japanese Yen Buy 6/15/11 42,406 42,559 (153) Total FUTURES CONTRACTS OUTSTANDING at 5/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 1 $273,951 Jun-11 $(632) Canadian Government Bond 10 yr (Short) 2 256,524 Sep-11 (1,310) Euro-Bobl 5 yr (Short) 1 168,134 Jun-11 (3,369) Euro-Bund 10 yr (Long) 2 360,544 Jun-11 8,190 Euro-Buxl 30yr Bond (Short) 3 460,007 Jun-11 (17,916) Euro-Dollar 90 day (Short) 5 1,242,000 Jun-12 (2,487) Euro-Schatz 2 yr (Long) 10 1,550,470 Jun-11 8,125 Euro-Swiss Franc 3 Month (Short) 2 584,061 Dec-11 (1,912) Euro-Swiss Franc 3 Month (Short) 2 582,127 Jun-12 (2,586) Euro-Swiss Franc 3 Month (Short) 2 580,135 Dec-12 (2,616) Euro-Swiss Franc 3 Month (Short) 2 583,241 Mar-12 (2,235) Euro-Swiss Franc 3 Month (Short) 2 584,588 Sep-11 (1,150) U.K. Gilt 10 yr (Short) 1 197,556 Sep-11 (102) U.S. Treasury Bond 20 yr (Long) 15 1,872,656 Sep-11 11,518 U.S. Treasury Bond 30 yr (Long) 9 1,161,563 Sep-11 15,999 U.S. Treasury Note 5 yr (Long) 11 1,310,547 Sep-11 9,002 U.S. Treasury Note 10 yr (Short) 21 2,574,797 Sep-11 (10,095) Total WRITTEN OPTIONS OUTSTANDING at 5/31/11 (premiums received $200,741) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $566,000 Aug-11/4.49 $61,796 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 566,000 Aug-11/4.49 40 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 4 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 77,848 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 338,500 Jul-11/4.5475 2 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 338,500 Jul-11/4.5475 39,746 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $39,600 $(11) 5/27/21 3.21% 3 month USD-LIBOR-BBA $(252) CHF 260,000 — 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (6,907) MXN 490,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (527) Deutsche Bank AG $997,600 2,337 7/27/20 3 month USD-LIBOR-BBA 2.94% 6,039 MXN 490,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (351) Goldman Sachs International GBP 101,000 — 2/1/15 6 month GBP-LIBOR-BBA 3.10% 6,767 JPMorgan Chase Bank, N.A. $1,239,400 3,814 2/18/41 4.43% 3 month USD-LIBOR-BBA (114,193) EUR 280,000 — 2/4/40 6 month EUR-EURIBOR-REUTERS 3.79% 13,698 EUR 210,000 — 2/4/15 2.596% 6 month EUR-EURIBOR-REUTERS (2,174) JPY 121,100,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 15,299 JPY 14,400,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 5,979 JPY 13,500,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% (108) JPY 18,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 2,073 MXN 70,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (33) Total (E) See Interest rate swap contracts note regarding extended effective dates. CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CMB NA CMBX AJ Index — $(17,362) $54,000 2/17/51 (96 bp) $(3,494) Deutsche Bank AG Universal Corp., 5.2%, 10/15/13 — — 25,000 3/20/15 (95 bp) 860 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 10,000 9/20/13 477 bp 1,225 Morgan Stanley Capital Services, Inc. Universal Corp., 5.2%, 10/15/13 — — $75,000 3/20/13 (89 bp) 532 UBS, AG Hanson PLC., 7 7/8%, 9/27/10 — — 55,000 9/20/16 (250 bp) (3,475) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2011. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone SEK Swedish Krona Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNC Medium Term Notes Class C SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $25,195,711. (b) The aggregate identified cost on a tax basis is $23,447,939, resulting in gross unrealized appreciation and depreciation of $2,458,216 and $247,235, respectively, or net unrealized appreciation of $2,210,981. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $38,725. The fund received cash collateral of $39,575 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,125 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,962,426 and $4,050,363, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $10,441,918 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $385,755 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $170,000. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $282,206 $74,472 $— Capital goods 271,185 56,324 — Communication services 226,478 55,024 — Conglomerates 103,757 17,794 — Consumer cyclicals 596,540 90,452 30 Consumer staples 371,469 84,956 — Energy 540,592 51,867 — Financials 1,691,538 163,937 — Health care 640,437 78,383 — Technology 796,793 29,900 — Transportation 60,029 13,474 — Utilities and power 165,855 46,602 — Total common stocks 30 Asset-backed securities — 614 — Convertible bonds and notes — 1,326,641 — Convertible preferred stocks — 1,325,262 18 Corporate bonds and notes — 3,513,759 15,987 Foreign government bonds and notes — 1,806,422 — Investment Companies 220,560 — — Mortgage-backed securities — 861,867 — Municipal bonds and notes — 27,644 — Preferred stocks — 16,126 — U.S. Treasury Obligations — 189,246 — Units — 38,700 — Warrants — — 1,523 Short-term investments 6,296,099 3,508,358 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $35,925 $— Futures contracts 6,424 — — Written options — (179,436) — Interest rate swap contracts — (80,830) — Credit default contracts — 13,010 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $16,485 $3,475 Foreign exchange contracts 265,997 230,072 Equity contracts 1,523 - Interest rate contracts 100,352 354,194 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Airlines (1.0%) AirAsia BHD (Malaysia) (NON) 268,100 $265,476 Cebu Air, Inc. (Philippines) 161,420 331,599 Auto components (1.4%) Hyundai Mobis (South Korea) 2,237 787,684 Automobiles (0.8%) Kia Motors Corp. (South Korea) 6,320 445,039 Beverages (1.0%) Synergy Co. (Russia) (NON) 15,583 576,248 Capital markets (0.4%) Yuanta Financial Holding Co., Ltd. (Taiwan) 364,000 251,556 Chemicals (3.6%) Formosa Chemicals & Fibre Corp. (Taiwan) 116,000 444,279 PTT Chemical PCL (Thailand) 90,500 449,792 Silvinit OJSC (Russia) (F) (NON) 509 573,012 Vale Fertilizantes SA (Preference) (Brazil) 52,300 588,946 Commercial banks (21.0%) Agricultural Bank of China, Ltd. (China) (NON) 1,699,000 1,040,806 Banco Bradesco SA ADR (Brazil) 79,978 1,593,165 China Construction Bank Corp. (China) 1,842,000 1,743,932 Grupo Financiero Banorte SAB de CV (Mexico) 114,972 534,173 Industrial and Commercial Bank of China, Ltd. (China) 2,266,000 1,901,467 Industrial Bank of Korea (IBK) (South Korea) 44,180 779,397 Itau Unibanco Holding SA ADR (Preference) (Brazil) 32,200 735,126 Kasikornbank PCL NVDR (Thailand) 131,900 542,005 KB Financial Group, Inc. (South Korea) 9,779 467,875 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 954,000 711,749 Sberbank OJSC (Russia) (NON) 519,052 1,836,037 Commercial services and supplies (0.6%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 11,070 347,619 Communications equipment (0.7%) Wistron NeWeb Corp. (Taiwan) 109,000 425,342 Computers and peripherals (2.2%) Asustek Computer, Inc. (Taiwan) 61,000 640,239 Wistron Corp. (Taiwan) 320,421 605,002 Construction and engineering (1.1%) China State Construction International Holdings, Ltd. (China) 360,000 388,369 KEPCO Engineering & Construction Co., Inc. (South Korea) 4,559 254,007 Construction materials (3.0%) BBMG Corp. (China) 347,500 521,593 China National Building Material Co., Ltd. (China) 368,000 748,700 Siam Cement PCL NVDR (Thailand) 34,900 407,894 Distributors (0.7%) Imperial Holdings, Ltd. (South Africa) 21,939 376,347 Diversified financial services (0.8%) African Bank Investments, Ltd. (South Africa) 87,459 458,484 Electric utilities (0.7%) Companhia Paranaense de Energia-Copel (Preference) (Brazil) 15,774 409,377 Electrical equipment (0.8%) Harbin Power Equipment Co., Ltd. (China) 376,000 434,382 Sun King Power Electronics Group (China) (NON) 244,000 45,802 Electronic equipment, instruments, and components (3.0%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 287,520 1,011,792 LG Display Co., Ltd. (South Korea) 20,260 673,695 Food and staples retail (1.0%) Companhia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 5,069 205,852 Shinsegae Co., Ltd. (South Korea) (F) 1,485 362,328 Food products (1.2%) Cosan SA Industria e Comercio (Brazil) 24,329 371,911 Zhongpin, Inc. (China) (NON) 20,735 316,209 Hotels, restaurants, and leisure (1.5%) Genting Bhd (Malaysia) 96,600 353,061 Home Inns & Hotels Management, Inc. ADR (China) (NON) 12,600 514,962 Household durables (3.5%) PDG Realty SA Empreendimentos e Participacoes (Brazil) 206,680 1,295,184 Rossi Residencial SA (Brazil) 75,087 665,412 Independent power producers and energy traders (2.5%) China Power New Energy Development Co., Ltd. (China) (NON) 6,070,000 469,461 China Resources Power Holdings Co., Ltd. (China) 196,000 394,082 China WindPower Group, Ltd. (China) (NON) 5,230,000 531,490 Insurance (0.7%) Ping An Insurance (Group) Co. of China, Ltd. (China) 38,500 414,053 Internet and catalog retail (0.5%) CJ O Shopping Co., Ltd. (South Korea) 1,113 261,990 Internet software and services (1.6%) SouFun Holdings, Ltd. ADR (China) (NON) 6,871 160,369 Tencent Holdings, Ltd. (China) 25,200 726,431 Machinery (3.7%) BHI Co., Ltd. (South Korea) 23,750 385,565 China National Materials Co., Ltd. (China) 473,000 443,732 Lonking Holdings, Ltd. (China) 737,000 415,647 Tata Motors, Ltd. (India) 19,341 470,333 Weichai Power Co., Ltd. (China) 71,000 404,265 Metals and mining (6.7%) African Rainbow Minerals, Ltd. (South Africa) 18,151 544,804 Freeport-McMoRan Copper & Gold, Inc. Class B 6,602 340,927 Mechel ADR (Russia) 20,282 537,473 New World Resources PLC Class A (Czech Republic) (NON) 21,540 345,508 Sterlite Industries (India), Ltd. (India) 70,838 269,720 Sterlite Industries (India), Ltd. ADR (India) 22,180 344,899 Vale SA ADR (Brazil) 18,028 581,583 Vale SA ADR (Preference) (Brazil) 27,814 814,950 Multiline retail (3.2%) Hyundai Department Store Co., Ltd. (South Korea) 3,537 603,723 Lojas Renner SA (Brazil) 22,668 858,767 PCD Stores Group, Ltd. (China) 1,306,000 346,558 Oil, gas, and consumable fuels (14.0%) CNOOC, Ltd. (China) 421,000 1,064,993 Gazprom OAO ADR (Russia) 120,376 1,781,121 Lukoil OAO ADR (Russia) 19,958 1,291,024 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 101,670 1,033,561 Petroleo Brasileiro SA ADR (Brazil) 20,573 712,443 Petroleo Brasileiro SA ADR (Preference) (Brazil) 29,706 928,610 Sasol, Ltd. (South Africa) 15,939 848,179 Tullow Oil PLC (United Kingdom) 11,596 258,422 Real estate management and development (4.7%) Aliansce Shopping Centers SA (Brazil) 41,300 371,224 BR Malls Participacoes SA (Brazil) 70,732 817,551 C C Land Holdings, Ltd. (China) 1,033,000 395,681 Guangzhou R&F Properties Co., Ltd. (China) 342,000 476,381 Huaku Development Co., Ltd. (Taiwan) 90,000 289,192 LSR Group OJSC GDR (Russia) (NON) 36,063 303,254 Semiconductors and semiconductor equipment (6.3%) Advanced Semiconductor Engineering Inc. (Taiwan) 460,000 566,870 Samsung Electronics Co., Ltd. (South Korea) 2,461 2,062,868 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 351,889 940,726 Software (1.7%) AsiaInfo-Linkage, Inc. (China) (NON) 28,234 506,236 Perfect World Co., Ltd. ADR (China) (NON) 19,600 463,540 Wireless telecommunication services (1.5%) Bharti Airtel, Ltd. (India) 50,215 417,109 Mobile Telesystems ADR (Russia) 20,557 416,690 Total Common stocks (cost $49,995,077) INVESTMENT COMPANIES (1.4%) (a) Shares Value iShares MSCI Emerging Markets Index Fund 15,800 $767,090 Total Investment Companies (cost $757,881) SHORT-TERM INVESTMENTS (1.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.07% (e) 592,098 $592,098 Total Short-term investments (cost $592,098) TOTAL INVESTMENTS Total investments (cost $51,345,056) (b) Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $56,711,907. (b) The aggregate identified cost on a tax basis is $51,500,279, resulting in gross unrealized appreciation and depreciation of $6,403,588 and $1,499,748, respectively, or net unrealized appreciation of $4,903,840. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $730 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $24,080,380 and $23,673,708, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): China 26.4% Brazil 21.2 South Korea 13.2 Russia 13.0 Taiwan 9.2 South Africa 3.9 United States 3.0 India 2.7 Thailand 2.5 Indonesia 1.3 Malaysia 1.1 Mexico 0.9 Czech Republic 0.6 Philippines 0.6 United Kingdom 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,334,325 $3,174,402 $— Consumer staples 893,972 576,248 362,328 Energy 2,674,614 5,243,739 — Financials 4,051,239 11,611,869 — Industrials — 4,186,796 — Information technology 1,130,145 7,652,965 — Materials 3,208,778 3,732,290 573,012 Telecommunication services 416,690 417,109 — Utilities 409,377 1,395,033 — Total common stocks Investment companies 767,090 — — Short-term investments 592,098 — — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Airlines (1.4%) Delta Air Lines, Inc. (NON) 13,200 $133,056 United Continental Holdings, Inc. (NON) 4,800 115,920 Automobiles (9.5%) Bayerische Motoren Werke (BMW) AG (Germany) 2,646 234,469 Dongfeng Motor Group Co., Ltd. (China) 24,000 42,456 Fiat SpA (Italy) 14,807 158,642 Ford Motor Co. (NON) 13,100 195,452 General Motors Co. (NON) 4,000 127,240 Nissan Motor Co., Ltd. (Japan) 34,300 343,888 Porsche Automobil Holding SE (Preference) (Germany) 3,577 248,487 Toyota Motor Corp. (Japan) 7,400 308,210 Beverages (11.1%) Anheuser-Busch InBev NV (Belgium) 5,992 361,759 Britvic PLC (United Kingdom) 24,273 174,542 Carlsberg A/S Class B (Denmark) 2,563 296,362 Coca-Cola Co. (The) 5,900 394,179 Coca-Cola Enterprises, Inc. 12,000 346,680 Diageo PLC (United Kingdom) 17,038 363,245 Chemicals (1.1%) Huabao International Holdings, Ltd. (China) 137,000 194,014 Commercial services and supplies (1.0%) Edenred (France) 5,625 167,094 Diversified consumer services (1.4%) Apollo Group, Inc. Class A (NON) 3,500 143,885 Career Education Corp. (NON) 4,332 93,138 Food and staples retail (2.2%) Jeronimo Martins, SGPS, SA (Portugal) 9,575 179,169 WM Morrison Supermarkets PLC (United Kingdom) 39,474 197,838 Food products (7.8%) Danone SA (France) 4,336 317,964 Kerry Group PLC Class A (Ireland) 6,692 286,798 Nestle SA (Switzerland) 7,046 452,401 Suedzucker AG (Germany) 3,326 104,802 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 70,231 Zhongpin, Inc. (China) (NON) (S) 8,300 126,575 Hotels, restaurants, and leisure (9.3%) Asia Entertainment & Resources, Ltd. (Hong Kong) (NON) (S) 28,500 208,905 Compass Group PLC (United Kingdom) 23,520 229,512 Domino's Pizza, Inc. (NON) 3,300 82,236 Home Inns & Hotels Management, Inc. ADR (China) (NON) 3,000 122,610 McDonald's Corp. 6,859 559,285 Whitbread PLC (United Kingdom) 5,978 160,615 Wyndham Worldwide Corp. 7,278 253,347 Household durables (2.9%) Newell Rubbermaid, Inc. 9,300 165,633 Rossi Residencial SA (Brazil) 8,800 77,985 Sharp Corp. (Japan) 10,000 93,706 Sony Corp. (Japan) 6,400 171,279 Household products (8.7%) Colgate-Palmolive Co. 5,900 516,427 Henkel AG & Co. KGaA (Germany) 4,265 301,465 Procter & Gamble Co. (The) 5,959 399,253 Reckitt Benckiser Group PLC (United Kingdom) 5,100 289,548 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 1,000 196,690 Priceline.com, Inc. (NON) 500 257,595 Rakuten, Inc. (Japan) 80 81,319 Internet software and services (0.5%) Tencent Holdings, Ltd. (China) 3,000 86,480 Leisure equipment and products (1.8%) Hasbro, Inc. 6,900 315,606 Media (8.9%) Fuji Media Holdings, Inc. (Japan) 66 88,510 Interpublic Group of Companies, Inc. (The) 18,000 214,740 Kabel Deutschland Holding AG (Germany) (NON) 2,452 167,382 Pearson PLC (United Kingdom) 10,575 198,911 Perform Group PLC (United Kingdom) (NON) 28,812 104,046 Stroer Out-of-Home Media AG (Germany) (NON) 3,962 113,635 Time Warner, Inc. 10,320 375,958 WPP PLC (Ireland) 22,713 284,382 Multiline retail (4.1%) Dollar General Corp. (NON) 4,800 168,336 Myer Holdings, Ltd. (Australia) 53,708 164,589 Target Corp. 7,800 386,334 Personal products (0.7%) Hypermarcas SA (Brazil) (NON) 12,900 121,259 Real estate management and development (1.6%) BR Malls Participacoes SA (Brazil) 9,300 107,493 Daito Trust Construction Co., Ltd. (Japan) 2,100 173,927 Software (0.9%) Nintendo Co., Ltd. (Japan) 300 69,995 Perfect World Co., Ltd. ADR (China) (NON) 3,600 85,140 Specialty retail (9.8%) Bed Bath & Beyond, Inc. (NON) 7,400 398,786 Best Buy Co., Inc. 7,800 247,728 Kingfisher PLC (United Kingdom) 47,354 224,410 Lowe's Cos., Inc. 9,100 219,674 Signet Jewelers, Ltd. (Bermuda) (NON) 4,400 202,444 Staples, Inc. 17,700 297,714 Urban Outfitters, Inc. (NON) 3,500 106,610 Textiles, apparel, and luxury goods (3.0%) Christian Dior SA (France) 1,928 298,891 Hanesbrands, Inc. (NON) 2,800 84,868 Pandora A/S (Denmark) (S) 4,118 140,519 Tobacco (6.3%) British American Tobacco (BAT) PLC (United Kingdom) 2,982 134,042 Imperial Tobacco Group PLC (United Kingdom) 7,350 263,542 Japan Tobacco, Inc. (Japan) 60 232,155 Philip Morris International, Inc. 6,600 473,550 Total Common stocks (cost $14,579,455) SHORT-TERM INVESTMENTS (3.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 238,152 $238,152 Putnam Money Market Liquidity Fund 0.07% (e) 411,941 411,941 Total Short-term investments (cost $650,093) TOTAL INVESTMENTS Total investments (cost $15,229,548) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $6,243,697) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/15/11 $67,069 $68,902 $(1,833) British Pound Sell 6/15/11 153,967 156,376 2,409 Euro Sell 6/15/11 34,649 35,889 1,240 Barclays Bank PLC British Pound Sell 6/15/11 185,715 188,677 2,962 Euro Sell 6/15/11 18,547 19,210 663 Hong Kong Dollar Sell 6/15/11 77,217 77,314 97 Japanese Yen Buy 6/15/11 197,744 198,427 (683) Singapore Dollar Buy 6/15/11 30,885 31,108 (223) Swedish Krona Buy 6/15/11 43,631 44,515 (884) Citibank, N.A. British Pound Sell 6/15/11 280,464 284,781 4,317 Danish Krone Sell 6/15/11 396,735 410,981 14,246 Euro Sell 6/15/11 37,669 39,002 1,333 Hong Kong Dollar Sell 6/15/11 36,352 36,398 46 Swiss Franc Buy 6/15/11 215,191 212,475 2,716 Credit Suisse AG Australian Dollar Buy 6/15/11 112,952 116,030 (3,078) British Pound Sell 6/15/11 60,699 61,639 940 Euro Sell 6/15/11 34,362 35,565 1,203 Japanese Yen Sell 6/15/11 80,156 80,432 276 Norwegian Krone Sell 6/15/11 31,803 32,534 731 Swiss Franc Buy 6/15/11 56,845 56,137 708 Deutsche Bank AG British Pound Sell 6/15/11 135,873 138,025 2,152 Euro Sell 6/15/11 261,237 270,460 9,223 Swedish Krona Buy 6/15/11 85,401 87,114 (1,713) Swiss Franc Buy 6/15/11 32,935 32,515 420 Goldman Sachs International British Pound Buy 6/15/11 233,089 236,767 (3,678) Euro Sell 6/15/11 50,896 52,703 1,807 Japanese Yen Buy 6/15/11 128,315 128,739 (424) Norwegian Krone Sell 6/15/11 99,635 101,880 2,245 HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 47,587 48,879 (1,292) British Pound Sell 6/15/11 114,324 116,135 1,811 Euro Buy 6/15/11 82,526 85,454 (2,928) Hong Kong Dollar Sell 6/15/11 50,059 50,121 62 Singapore Dollar Buy 6/15/11 11,025 11,102 (77) Swiss Franc Buy 6/15/11 36,334 35,866 468 JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/15/11 95,386 91,787 (3,599) British Pound Buy 6/15/11 38,821 39,416 (595) Canadian Dollar Buy 6/15/11 52,934 54,004 (1,070) Euro Sell 6/15/11 244,846 253,316 8,470 Hong Kong Dollar Sell 6/15/11 42,370 42,425 55 Japanese Yen Sell 6/15/11 208,689 209,438 749 Norwegian Krone Buy 6/15/11 131,160 134,179 (3,019) Singapore Dollar Buy 6/15/11 42,153 42,475 (322) Swedish Krona Buy 6/15/11 54,567 55,651 (1,084) Swiss Franc Buy 6/15/11 23,207 22,910 297 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 39,070 40,029 (959) British Pound Sell 6/15/11 191,636 194,635 2,999 Canadian Dollar Sell 6/15/11 11,557 11,795 238 Euro Sell 6/15/11 15,959 16,514 555 Japanese Yen Sell 6/15/11 117,823 118,199 376 Swiss Franc Buy 6/15/11 41,257 40,719 538 State Street Bank and Trust Co. Canadian Dollar Buy 6/15/11 108,138 110,313 (2,175) Euro Sell 6/15/11 37,237 38,557 1,320 UBS AG Australian Dollar Buy 6/15/11 16,820 17,272 (452) British Pound Sell 6/15/11 263,192 270,167 6,975 Euro Buy 6/15/11 57,653 70,591 (12,938) Swiss Franc Buy 6/15/11 47,351 46,731 620 Westpac Banking Corp. Australian Dollar Buy 6/15/11 29,702 30,480 (778) British Pound Buy 6/15/11 88,334 89,733 (1,399) Canadian Dollar Buy 6/15/11 70,579 72,011 (1,432) Euro Buy 6/15/11 199,845 206,915 (7,070) Japanese Yen Buy 6/15/11 340,053 341,283 (1,230) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $17,402,026. (b) The aggregate identified cost on a tax basis is $15,235,536, resulting in gross unrealized appreciation and depreciation of $2,823,681 and $511,562, respectively, or net unrealized appreciation of $2,312,119. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $232,166. The fund received cash collateral of $238,152 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $404 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,082,880 and $6,348,472, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $20,555 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 44.4% United Kingdom 13.5 Japan 9.4 Germany 6.8 France 4.5 China 3.8 Ireland 3.3 Switzerland 2.6 Denmark 2.5 Belgium 2.1 Brazil 1.8 Hong Kong 1.2 Bermuda 1.2 Portugal 1.0 Australia 1.0 Italy 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $5,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $20,693 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,606,845 $3,753,812 $— Consumer staples 2,377,923 4,025,863 — Financials 107,493 173,927 — Industrials 248,976 167,094 — Information technology 85,140 156,475 — Materials — 194,014 — Total common stocks — Short-term investments 411,941 238,152 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $20,332 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $75,267 $54,935 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Construction and engineering (0.4%) KBR, Inc. 2,200 $82,104 Energy equipment and services (13.7%) Baker Hughes, Inc. 4,600 340,078 Helix Energy Solutions Group, Inc. (NON) 3,300 57,816 National Oilwell Varco, Inc. 8,700 631,446 Oil States International, Inc. (NON) 1,100 86,955 Schlumberger, Ltd. 12,250 1,050,070 Technip SA (France) 4,328 466,099 Wood Group (John) PLC (United Kingdom) 19,481 201,426 Oil, gas, and consumable fuels (83.1%) Anadarko Petroleum Corp. 4,100 326,032 Apache Corp. 5,200 647,920 BG Group PLC (United Kingdom) 42,218 982,175 BP PLC (United Kingdom) 133,408 1,029,328 Brigham Exploration Co. (NON) 3,300 102,762 Cairn Energy PLC (United Kingdom) (NON) 55,863 405,851 Canadian Natural Resources, Ltd. (Canada) 15,000 652,921 Chevron Corp. 12,997 1,363,515 CNOOC, Ltd. (China) 41,000 103,717 Cobalt International Energy, Inc. (NON) 8,748 125,884 CONSOL Energy, Inc. 7,100 364,017 Devon Energy Corp. 3,200 269,024 Exxon Mobil Corp. 37,498 3,129,958 Gazprom OAO (Russia) (NON) 11,739 85,797 Gazprom OAO ADR (Russia) 6,265 92,409 Gazprom OAO ADR (Russia) 1,310 19,383 Hess Corp. 2,600 205,478 Inpex Holdings, Inc. (Japan) 77 557,728 Kosmos Energy, Ltd. (NON) 6,895 132,039 Linn Energy, LLC (Units) 2,580 100,259 Newfield Exploration Co. (NON) 3,100 231,229 Nexen, Inc. (Canada) 13,305 306,943 Noble Energy, Inc. 5,200 484,640 Occidental Petroleum Corp. 7,129 768,863 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 12,200 124,023 Petroleo Brasileiro SA ADR (Brazil) 2,531 87,649 Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) 5,800 181,308 QEP Resources, Inc. 2,400 104,400 Rosetta Resources, Inc. (NON) (S) 1,100 54,065 Royal Dutch Shell PLC Class A (United Kingdom) 29,288 1,057,897 Royal Dutch Shell PLC Class B (United Kingdom) 22,282 809,889 Santos, Ltd. (Australia) 11,475 181,109 Sunoco, Inc. 7,900 319,871 Swift Energy Co. (NON) 3,000 117,690 Total SA (France) 19,510 1,128,546 Tullow Oil PLC (United Kingdom) 22,560 502,759 Semiconductors and semiconductor equipment (0.3%) First Solar, Inc. (NON) (S) 500 62,125 Total Common stocks (cost $17,658,051) SHORT-TERM INVESTMENTS (3.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 260,926 $260,926 Putnam Money Market Liquidity Fund 0.07% (e) 539,182 539,182 Total Short-term investments (cost $800,108) TOTAL INVESTMENTS Total investments (cost $18,458,159) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $7,085,545) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/15/11 $19,695 $20,233 $(538) British Pound Sell 6/15/11 235,227 238,907 3,680 Canadian Dollar Buy 6/15/11 417,075 423,405 (6,330) Euro Sell 6/15/11 32,780 33,953 1,173 Barclays Bank PLC British Pound Sell 6/15/11 191,965 195,028 3,063 Canadian Dollar Buy 6/15/11 133,006 135,749 (2,743) Citibank, N.A. Australian Dollar Buy 6/15/11 28,531 29,302 (771) British Pound Buy 6/15/11 8,225 8,486 (261) Canadian Dollar Buy 6/15/11 69,753 71,151 (1,398) Euro Buy 6/15/11 30,768 31,856 (1,088) Hong Kong Dollar Sell 6/15/11 101,019 101,190 171 Swiss Franc Buy 6/15/11 108,298 106,932 1,366 Credit Suisse AG Australian Dollar Buy 6/15/11 27,360 28,105 (745) British Pound Sell 6/15/11 607,479 616,893 9,414 Canadian Dollar Buy 6/15/11 326,375 331,329 (4,954) Euro Buy 6/15/11 137,304 142,110 (4,806) Japanese Yen Buy 6/15/11 101,088 101,437 (349) Norwegian Krone Sell 6/15/11 48,483 49,597 1,114 Deutsche Bank AG Australian Dollar Buy 6/15/11 51,526 52,940 (1,414) Canadian Dollar Sell 6/15/11 2,580 2,632 52 Euro Buy 6/15/11 12,508 12,950 (442) Goldman Sachs International Australian Dollar Buy 6/15/11 21,185 21,751 (566) British Pound Buy 6/15/11 87,182 88,558 (1,376) Canadian Dollar Sell 6/15/11 348,148 355,106 6,958 Euro Buy 6/15/11 303,075 313,693 (10,618) Japanese Yen Sell 6/15/11 219,395 220,159 764 Norwegian Krone Buy 6/15/11 62,365 63,770 (1,405) HSBC Bank USA, National Association British Pound Sell 6/15/11 195,584 198,682 3,098 Norwegian Krone Buy 6/15/11 110,903 113,624 (2,721) JPMorgan Chase Bank, N.A. British Pound Sell 6/15/11 152,980 155,326 2,346 Canadian Dollar Buy 6/15/11 366,618 374,026 (7,408) Euro Sell 6/15/11 269,000 278,306 9,306 Japanese Yen Buy 6/15/11 120,896 121,330 (434) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 78,034 79,950 (1,916) British Pound Sell 6/15/11 58,725 59,644 919 Canadian Dollar Buy 6/15/11 397,161 405,346 (8,185) Euro Sell 6/15/11 140,611 145,501 4,890 Japanese Yen Sell 6/15/11 91,964 92,258 294 State Street Bank and Trust Co. Canadian Dollar Buy 6/15/11 181,297 184,943 (3,646) Euro Buy 6/15/11 158,295 163,903 (5,608) UBS AG Australian Dollar Buy 6/15/11 8,091 8,308 (217) British Pound Sell 6/15/11 90,801 92,215 1,414 Canadian Dollar Sell 6/15/11 86,676 87,313 637 Euro Buy 6/15/11 53,340 58,537 (5,197) Norwegian Krone Buy 6/15/11 195,934 200,386 (4,452) Swiss Franc Buy 6/15/11 52,274 51,589 685 Westpac Banking Corp. Australian Dollar Buy 6/15/11 49,503 50,800 (1,297) British Pound Buy 6/15/11 21,055 21,389 (334) Canadian Dollar Buy 6/15/11 142,293 145,179 (2,886) Euro Buy 6/15/11 29,905 30,963 (1,058) Japanese Yen Sell 6/15/11 168,197 168,805 608 Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $20,660,639. (b) The aggregate identified cost on a tax basis is $18,497,888, resulting in gross unrealized appreciation and depreciation of $2,655,030 and $217,613, respectively, or net unrealized appreciation of $2,437,417. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $259,682. The fund received cash collateral of $260,926 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $569 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,622,628 and $5,437,743, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $40,052 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 56.6% United Kingdom 24.1 France 7.7 Canada 4.6 Japan 2.7 Brazil 1.9 Russia 1.0 Australia 0.9 China 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At May 31, 2011, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $5,100,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $37,722 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $12,459,264 $7,531,704 $— Industrials 82,104 — — Information technology 62,125 — — Total common stocks — Short-term investments $539,182 $260,926 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(33,211) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $51,952 $85,163 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (94.4%) (a) Shares Value Capital markets (9.8%) BlackRock, Inc. 362 $74,413 Goldman Sachs Group, Inc. (The) 987 138,901 Invesco, Ltd. 3,517 86,764 Julius Baer Group, Ltd. (Switzerland) 1,657 72,920 Macquarie Group, Ltd. (Australia) 1,647 59,856 Morgan Stanley 4,716 113,939 Schroders PLC (United Kingdom) 2,681 72,433 State Street Corp. 2,000 91,540 T. Rowe Price Group, Inc. 1,000 63,300 Commercial banks (43.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 5,728 135,566 Banco Bradesco SA (Preference) (Brazil) (NON) 5,400 106,031 Banco Santander Central Hispano SA (Spain) 15,460 184,195 Barclays PLC (United Kingdom) 36,460 166,629 BNP Paribas SA (France) 2,747 214,775 China Construction Bank Corp. (China) 149,000 141,067 Comerica, Inc. 1,500 54,165 DBS Group Holdings, Ltd. (Singapore) 10,085 121,024 DnB NOR ASA (Norway) 7,601 114,581 Fifth Third Bancorp 2,100 27,426 HSBC Holdings PLC (London Exchange) (United Kingdom) 9,102 95,199 Industrial and Commercial Bank of China, Ltd. (China) 170,000 142,652 Kasikornbank PCL NVDR (Thailand) 17,200 70,678 Lloyds Banking Group PLC (United Kingdom) (NON) 35,236 30,221 Mitsubishi UFJ Financial Group, Inc. (Japan) 25,600 118,544 National Australia Bank, Ltd. (Australia) 5,400 152,782 National Bank of Canada (Canada) 974 81,384 PNC Financial Services Group, Inc. 850 53,057 Popular, Inc. (Puerto Rico) (NON) 12,900 37,410 Royal Bank of Canada (Canada) 3,110 181,759 Sberbank OJSC (Russia) (NON) (FWC) 42,841 151,541 Shinhan Financial Group Co., Ltd. (South Korea) 2,053 92,574 Societe Generale (France) 1,604 95,527 Standard Chartered PLC (United Kingdom) 8,132 218,137 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,000 86,955 SunTrust Banks, Inc. 1,732 48,721 Swedbank AB Class A (Sweden) 5,520 102,676 Toronto-Dominion Bank (Canada) 1,925 165,934 Wells Fargo & Co. 8,891 252,239 Consumer finance (0.9%) Discover Financial Services 2,799 66,728 Diversified financial services (11.5%) Bank of America Corp. 14,300 168,025 BGP Holdings PLC (Malta) (F) 82,319 118 Citigroup, Inc. (NON) 5,970 245,666 CME Group, Inc. 282 80,584 ING Groep NV (Netherlands) (NON) 10,710 129,701 JPMorgan Chase & Co. 4,147 179,316 ORIX Corp. (Japan) 750 71,900 Warsaw Stock Exchange (Poland) (NON) 1,927 38,003 Household durables (0.5%) Persimmon PLC (United Kingdom) 4,494 35,485 Insurance (21.5%) Aflac, Inc. 2,188 104,565 AIA Group, Ltd. (Hong Kong) (NON) 26,000 91,846 Allianz SE (Germany) 1,097 151,587 Assured Guaranty, Ltd. (Bermuda) 3,381 57,545 AXA SA (France) 7,707 164,948 Brown & Brown, Inc. 1,500 39,585 Employers Holdings, Inc. 2,200 36,542 Hartford Financial Services Group, Inc. (The) 3,217 85,733 Marsh & McLennan Cos., Inc. 3,500 107,345 MBIA, Inc. (NON) 3,000 26,400 MetLife, Inc. 2,700 119,070 Old Mutual PLC (United Kingdom) 21,140 45,883 Ping An Insurance (Group) Co. of China, Ltd. (China) 8,000 86,037 Progressive Corp. (The) 4,400 95,260 Prudential Financial, Inc. 1,337 85,274 Prudential PLC (United Kingdom) 8,936 108,698 SCOR (France) 3,348 92,942 Swiss Reinsurance Co., Ltd. (Switzerland) (NON) 2,105 125,607 XL Group PLC 3,372 79,782 Real estate investment trusts (REITs) (3.6%) Digital Realty Trust, Inc. (R) 875 54,574 Link REIT (The) (Hong Kong) (R) 14,749 50,180 ProLogis (R) 4,500 74,520 Simon Property Group, Inc. (R) 909 107,317 Real estate management and development (3.1%) Henderson Land Development Co., Ltd. (Hong Kong) 14,000 95,115 Mitsubishi Estate Co., Ltd. (Japan) 7,000 125,122 New World Development Co., Ltd. (Hong Kong) — — Savills PLC (United Kingdom) 4,014 27,159 Total Common stocks (cost $6,466,090) WARRANTS (0.7%) (a) (NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 3,709 $55,598 Total Warrants (cost $39,872) SHORT-TERM INVESTMENTS (5.2%) (a) Shares Value Putnam Money Market Liquidity Fund 0.07% (e) 411,233 $411,233 Total Short-term investments (cost $411,233) TOTAL INVESTMENTS Total investments (cost $6,917,195) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $3,037,242) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 6/15/11 $27,356 $28,108 $(752) British Pound Sell 6/15/11 42,110 42,782 672 Canadian Dollar Sell 6/15/11 22,495 22,958 463 Euro Sell 6/15/11 15,953 16,530 577 Hong Kong Dollar Sell 6/15/11 40,943 40,994 51 Japanese Yen Buy 6/15/11 42,630 42,777 (147) Norwegian Krone Sell 6/15/11 48,586 49,741 1,155 Swedish Krona Buy 6/15/11 21,692 22,134 (442) Swiss Franc Buy 6/15/11 39,616 39,109 507 Citibank, N.A. British Pound Buy 6/15/11 57,243 58,144 (901) Canadian Dollar Buy 6/15/11 12,382 12,630 (248) Danish Krone Buy 6/15/11 22,180 21,890 290 Euro Sell 6/15/11 106,209 110,009 3,800 Hong Kong Dollar Sell 6/15/11 243,422 243,696 274 Norwegian Krone Sell 6/15/11 24,293 23,852 (441) Singapore Dollar Buy 6/15/11 29,913 30,139 (226) Swiss Franc Sell 6/15/11 118,849 117,348 (1,501) Credit Suisse AG Australian Dollar Buy 6/15/11 110,912 113,952 (3,040) British Pound Sell 6/15/11 34,708 35,246 538 Canadian Dollar Buy 6/15/11 121,347 123,795 (2,448) Euro Sell 6/15/11 33,343 34,523 1,180 Japanese Yen Sell 6/15/11 6,152 6,173 21 Norwegian Krone Buy 6/15/11 59,945 61,333 (1,388) Swiss Franc Buy 6/15/11 469 463 6 Deutsche Bank AG Australian Dollar Buy 6/15/11 29,804 30,626 (822) Euro Buy 6/15/11 69,130 71,597 (2,467) Swedish Krona Sell 6/15/11 5,775 5,891 116 Swiss Franc Buy 6/15/11 37,272 36,796 476 Goldman Sachs International British Pound Sell 6/15/11 5,593 5,681 88 Euro Sell 6/15/11 22,420 23,176 756 Japanese Yen Buy 6/15/11 80,372 80,464 (92) Norwegian Krone Sell 6/15/11 44,213 45,217 1,004 Swedish Krona Buy 6/15/11 19,023 19,396 (373) Swiss Franc Buy 6/15/11 58,135 57,393 742 JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/15/11 35,445 36,323 878 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 103,355 105,909 (2,554) British Pound Buy 6/15/11 116,953 118,786 (1,833) Canadian Dollar Buy 6/15/11 18,367 18,746 (379) Euro Buy 6/15/11 143,864 148,923 (5,059) Israeli Shekel Buy 6/15/11 5,586 5,660 (74) Japanese Yen Buy 6/15/11 48,298 48,452 (154) Swiss Franc Buy 6/15/11 86,734 85,603 1,131 State Street Bank and Trust Co. Canadian Dollar Buy 6/15/11 89,565 91,367 (1,802) Euro Buy 6/15/11 63,237 65,501 (2,264) Israeli Shekel Buy 6/15/11 5,615 5,698 (83) Swedish Krona Buy 6/15/11 18,036 18,394 (358) UBS AG Australian Dollar Buy 6/15/11 47,260 48,538 (1,278) British Pound Sell 6/15/11 104,288 105,914 1,626 Canadian Dollar Sell 6/15/11 28,789 29,363 574 Euro Buy 6/15/11 170,740 176,750 (6,010) Israeli Shekel Buy 6/15/11 5,615 5,692 (77) Norwegian Krone Sell 6/15/11 17,344 17,741 397 Swiss Franc Buy 6/15/11 29,419 29,033 386 Westpac Banking Corp. Australian Dollar Buy 6/15/11 24,269 24,909 (640) British Pound Sell 6/15/11 1,974 2,005 31 Canadian Dollar Buy 6/15/11 79,040 80,643 (1,603) Euro Sell 6/15/11 58,925 61,033 2,108 Japanese Yen Buy 6/15/11 31,582 31,696 (114) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International basket 826 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $(689) Total Key to holding's abbreviations NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 31, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $7,912,777. (b) The aggregate identified cost on a tax basis is $6,954,382, resulting in gross unrealized appreciation and depreciation of $1,151,819 and $167,693, respectively, or net unrealized appreciation of $984,126. (FWC) Forward commitment, in part or in entirety. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $129 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,685,044 and $2,397,654, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $23,498 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 40.7% United Kingdom 10.1 France 7.1 Canada 5.4 Japan 5.1 China 4.7 Australia 4.4 Hong Kong 3.0 Switzerland 2.5 Spain 2.3 Germany 1.9 Russia 1.9 Netherlands 1.6 Singapore 1.5 Norway 1.4 Brazil 1.3 Sweden 1.3 South Korea 1.2 Thailand 0.9 Bermuda 0.7 Poland 0.5 Puerto Rico 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,600,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $25,855 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $35,485 $— Financials 3,390,814 4,045,260 118 Total common stocks Warrants 55,598 $— $— Short-term investments 411,233 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— (19,723) $— Total return swap contracts (689) Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $19,847 $39,570 Equity contracts 55,598 689 Total At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (23.6%) Cobham PLC (United Kingdom) 14,820 $55,341 Embraer SA ADR (Brazil) 13,500 435,915 General Dynamics Corp. 3,800 282,036 Goodrich Corp. 1,600 139,664 Honeywell International, Inc. 13,000 774,150 L-3 Communications Holdings, Inc. 4,000 326,600 MTU Aero Engines Holding AG (Germany) 4,228 323,987 Northrop Grumman Corp. 13,100 855,299 Precision Castparts Corp. 3,700 581,270 Raytheon Co. 1,755 88,417 Rockwell Collins, Inc. 1,200 73,356 Safran SA (France) 10,608 433,298 Textron, Inc. 1,700 38,896 United Technologies Corp. 1,867 163,867 Air freight and logistics (1.5%) Deutsche Post AG (Germany) 9,053 170,511 FedEx Corp. 400 37,456 PostNL (Netherlands) 3,581 37,585 TNT Express NV (Netherlands) (NON) 3,581 50,722 Airlines (5.4%) China Southern Airlines Co., Ltd. (China) (NON) 392,000 203,196 Deutsche Lufthansa AG (Germany) 13,717 298,176 Qantas Airways, Ltd. (Australia) (NON) 34,420 77,260 US Airways Group, Inc. (NON) 51,100 465,010 Auto components (0.8%) Aisin Seiki Co., Ltd. (Japan) 4,200 155,693 Automobiles (1.6%) Daimler AG (Registered Shares) (Germany) 1,348 95,137 Fiat SpA (Italy) 19,439 208,270 Building products (0.2%) Daikin Industries, Ltd. (Japan) 1,400 46,800 Commercial services and supplies (0.3%) Iron Mountain, Inc. 1,500 51,015 Construction and engineering (1.4%) Daelim Industrial Co., Ltd. (South Korea) 885 87,286 Fluor Corp. 1,700 117,181 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,265 70,480 Construction materials (0.6%) China Shanshui Cement Group, Ltd. (China) 104,000 112,454 Electrical equipment (9.1%) Babcock & Wilcox Co. (NON) 1,450 40,673 Cooper Industries PLC 5,300 333,105 Emerson Electric Co. 7,600 414,580 Mitsubishi Electric Corp. (Japan) 35,000 395,156 Schneider Electric SA (France) 2,345 386,891 Sensata Technologies Holding NV (Netherlands) (NON) 3,670 133,148 Sun King Power Electronics Group (China) (NON) 300,000 56,315 Xinjiang Goldwind Science & Technology Co., Ltd. (China) 1,600 2,211 Electronic equipment, instruments, and components (1.0%) Hollysys Automation Technologies, Ltd. (China) (NON) 2,200 19,360 Yokogawa Electric Corp. (Japan) 22,000 173,578 Independent power producers and energy traders (0.4%) China WindPower Group, Ltd. (China) (NON) 730,000 74,185 Industrial conglomerates (17.5%) General Electric Co. 93,499 1,836,320 Siemens AG (Germany) 8,094 1,082,433 Tyco International, Ltd. 9,900 488,565 IT Services (0.4%) Mantech International Corp. Class A (NON) 1,100 49,522 SAIC, Inc. (NON) 1,600 28,096 Machinery (28.4%) China National Materials Co., Ltd. (China) 77,000 72,235 Cummins, Inc. 900 94,716 Dover Corp. 1,100 73,953 Eaton Corp. 7,100 366,857 Fiat Industrial SpA (Italy) (NON) 24,826 328,142 Flowserve Corp. 400 48,492 Hitachi Construction Machinery Co., Ltd. (Japan) 4,600 97,236 Illinois Tool Works, Inc. 7,800 447,096 Ingersoll-Rand PLC 19,100 953,090 Joy Global, Inc. 2,800 251,020 Lonking Holdings, Ltd. (China) 156,000 87,979 Metso OYJ (Finland) 8,326 480,401 Parker Hannifin Corp. 11,550 1,026,218 Sumitomo Heavy Industries, Ltd. (Japan) 43,000 298,121 Vallourec SA (France) 679 85,454 Volvo AB Class B (Sweden) 40,226 727,863 Zardoya Otis SA (Spain) 4,788 80,322 Road and rail (3.1%) Avis Budget Group, Inc. (NON) 4,100 72,119 Canadian National Railway Co. (Canada) 1,436 112,310 CSX Corp. 2,200 174,460 Swift Transportation Co. (NON) 18,500 250,675 Semiconductors and semiconductor equipment (0.3%) First Solar, Inc. (NON) (S) 400 49,700 Trading companies and distributors (2.6%) Mitsubishi Corp. (Japan) 2,700 68,359 Mitsui & Co., Ltd. (Japan) 15,900 272,058 Rexel SA (France) (NON) 4,014 102,397 WESCO International, Inc. (NON) 1,100 61,156 Total Common stocks (cost $16,809,316) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration date/ Contract strike price amount Value Caterpillar, Inc. (Put) Jun-11/$95.00 50,919 $9,843 General Electric Co. (Call) Jul-11/23.00 626,854 5,015 Total Purchased options outstanding (cost $47,750) SHORT-TERM INVESTMENTS (1.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 37,200 $37,200 Putnam Money Market Liquidity Fund 0.07% (e) 330,488 330,488 Total Short-term investments (cost $367,688) TOTAL INVESTMENTS Total investments (cost $17,224,754) (b) WRITTEN OPTIONS OUTSTANDING at 5/31/11 (premiums received $12,730) (Unaudited) Expiration date/ Contract strike price amount Value Caterpillar, Inc. (Put) Jun-11/$90.00 50,919 $3,203 Total FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $8,050,579) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/15/11 $43,222 $44,403 $(1,181) British Pound Sell 6/15/11 18,259 18,545 286 Canadian Dollar Buy 6/15/11 56,030 57,160 (1,130) Euro Buy 6/15/11 53,052 54,950 (1,898) Norwegian Krone Buy 6/15/11 6,635 6,785 (150) Singapore Dollar Buy 6/15/11 47,504 47,838 (334) Swedish Krona Buy 6/15/11 57,268 57,640 (372) Swiss Franc Buy 6/15/11 81,341 80,248 1,093 Barclays Bank PLC Australian Dollar Buy 6/15/11 41,412 42,545 (1,133) British Pound Buy 6/15/11 98,697 100,271 (1,574) Canadian Dollar Buy 6/15/11 49,013 50,024 (1,011) Euro Buy 6/15/11 118,757 123,006 (4,249) Hong Kong Dollar Buy 6/15/11 38,139 38,187 (48) Japanese Yen Buy 6/15/11 273,616 274,562 (946) Swedish Krona Sell 6/15/11 53,952 55,046 1,094 Citibank, N.A. British Pound Buy 6/15/11 126,496 128,485 (1,989) Canadian Dollar Sell 6/15/11 19,605 19,998 393 Danish Krone Buy 6/15/11 199,920 207,014 (7,094) Euro Sell 6/15/11 461,944 478,294 16,350 Hong Kong Dollar Sell 6/15/11 533,899 534,574 675 Singapore Dollar Sell 6/15/11 10,863 10,945 82 Swedish Krona Buy 6/15/11 7,231 7,376 (145) Swiss Franc Buy 6/15/11 182,959 180,650 2,309 Credit Suisse AG British Pound Buy 6/15/11 75,668 76,840 (1,172) Canadian Dollar Buy 6/15/11 86,573 88,320 (1,747) Euro Sell 6/15/11 85,833 88,837 3,004 Japanese Yen Buy 6/15/11 146,884 147,391 (507) Norwegian Krone Buy 6/15/11 14,048 14,371 (323) Swedish Krona Buy 6/15/11 18,976 19,353 (377) Swiss Franc Buy 6/15/11 48,523 47,919 604 Deutsche Bank AG Euro Buy 6/15/11 19,841 20,541 (700) Swedish Krona Buy 6/15/11 110,638 112,857 (2,219) Swiss Franc Buy 6/15/11 94,468 93,263 1,205 Goldman Sachs International Australian Dollar Buy 6/15/11 45,671 46,890 (1,219) British Pound Sell 6/15/11 29,609 30,076 467 Canadian Dollar Sell 6/15/11 37,044 37,784 740 Euro Sell 6/15/11 102,223 105,852 3,629 Japanese Yen Buy 6/15/11 601,182 602,496 (1,314) Norwegian Krone Buy 6/15/11 21,610 22,097 (487) Swedish Krona Buy 6/15/11 11,729 11,958 (229) HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 26,402 27,119 (717) British Pound Buy 6/15/11 167,127 169,774 (2,647) Euro Sell 6/15/11 41,838 43,323 1,485 Hong Kong Dollar Buy 6/15/11 195,467 195,709 (242) Norwegian Krone Sell 6/15/11 15,420 15,798 378 Singapore Dollar Buy 6/15/11 65,743 66,207 (464) Swiss Franc Buy 6/15/11 42,429 41,883 546 JPMorgan Chase Bank, N.A. British Pound Sell 6/15/11 14,969 15,199 230 Canadian Dollar Buy 6/15/11 22,598 23,054 (456) Euro Sell 6/15/11 281,796 291,544 9,748 Hong Kong Dollar Sell 6/15/11 122,596 122,755 159 Japanese Yen Buy 6/15/11 359,459 360,748 (1,289) Norwegian Krone Sell 6/15/11 18,051 18,467 416 Singapore Dollar Buy 6/15/11 230,141 231,898 (1,757) Swedish Krona Buy 6/15/11 58,013 59,165 (1,152) Swiss Franc Buy 6/15/11 107,244 105,873 1,371 Royal Bank of Scotland PLC (The) British Pound Buy 6/15/11 227,825 229,646 (1,821) Canadian Dollar Buy 6/15/11 27,035 27,592 (557) Euro Buy 6/15/11 20,560 21,275 (715) Japanese Yen Buy 6/15/11 198,090 198,723 (633) Swedish Krona Buy 6/15/11 16 17 (1) Swiss Franc Buy 6/15/11 61,299 60,500 799 State Street Bank and Trust Co. Australian Dollar Sell 6/15/11 12,881 13,232 351 Canadian Dollar Buy 6/15/11 88,843 90,630 (1,787) Euro Sell 6/15/11 272,595 282,252 9,657 Swedish Krona Sell 6/15/11 47,578 48,518 940 UBS AG Australian Dollar Buy 6/15/11 29,170 29,953 (783) British Pound Buy 6/15/11 96,065 97,561 (1,496) Canadian Dollar Buy 6/15/11 25,900 26,416 (516) Euro Sell 6/15/11 261,380 270,481 9,101 Japanese Yen Buy 6/15/11 65,906 66,125 (219) Norwegian Krone Buy 6/15/11 14,197 14,519 (322) Swiss Franc Buy 6/15/11 52,860 52,167 693 Westpac Banking Corp. British Pound Buy 6/15/11 88,663 90,067 (1,404) Canadian Dollar Buy 6/15/11 57,474 58,640 (1,166) Euro Buy 6/15/11 292,004 302,335 (10,331) Japanese Yen Sell 6/15/11 24,892 24,982 90 Swedish Krona Sell 6/15/11 69,628 71,041 1,413 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $19,409,428. (b) The aggregate identified cost on a tax basis is $17,270,765, resulting in gross unrealized appreciation and depreciation of $2,442,440 and $277,764, respectively, or net unrealized appreciation of $2,164,676. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,275. The fund received cash collateral of $37,200 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $412 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,816,349 and $8,530,355, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,610,828 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 58.8% Germany 10.2 Japan 7.8 France 5.2 Sweden 3.8 China 3.2 Italy 2.8 Finland 2.5 Brazil 2.2 Netherlands 1.1 South Korea 0.8 Canada 0.6 Other 1.0 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to further express our fundamental opinion on stocks we own or actively cover. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 400,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $5,700,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $29,770 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $459,100 $— Industrials 11,646,270 6,440,630 — Information technology 146,678 173,578 — Materials — 112,454 — Utilities — 74,185 — Total common stocks — Purchased options outstanding — 14,858 — Short-term investments 330,488 37,200 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,285 $— Written options — (3,203) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $69,308 $64,023 Equity contracts 14,858 3,203 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Aerospace and defense (0.9%) L-3 Communications Holdings, Inc. 1,500 $122,475 Communications equipment (18.3%) ADTRAN, Inc. 700 30,002 Alcatel-Lucent ADR (France) (NON) (S) 16,585 94,037 Cisco Systems, Inc. 51,130 858,984 HTC Corp. (Taiwan) 100 4,274 Qualcomm, Inc. 15,371 900,587 Sycamore Networks, Inc. 3,900 94,536 Telefonaktiebolaget LM Ericsson ADR (Sweden) 32,569 483,324 Wistron NeWeb Corp. (Taiwan) 4,000 15,609 Computers and peripherals (25.3%) Apple, Inc. (NON) 5,230 1,819,145 Compal Electronics, Inc. (Taiwan) 217 264 EMC Corp. (NON) 17,051 485,442 Fujitsu, Ltd. (Japan) 13,000 68,518 Hewlett-Packard Co. 16,710 624,620 SanDisk Corp. (NON) 5,376 255,468 Stratasys, Inc. (NON) 800 28,160 Toshiba Corp. (Japan) 27,000 144,214 Wistron Corp. (Taiwan) 553 1,044 Diversified telecommunication services (1.7%) Verizon Communications, Inc. 6,320 233,398 Electronic equipment, instruments, and components (8.5%) Corning, Inc. 24,516 493,997 Fuji Photo Film Cos., Ltd. (Japan) 800 23,674 Hitachi, Ltd. (Japan) 34,000 195,118 KEMET Corp. (NON) 3,000 44,160 Kyocera Corp. (Japan) 1,200 126,248 Multi-Fineline Electronix, Inc. (NON) 2,000 42,380 Murata Manufacturing Co., Ltd. (Japan) 1,300 82,066 Nippon Electric Glass Co., Ltd. (Japan) 9,000 127,589 TE Connectivity, Ltd. (Switzerland) 600 22,098 Household durables (0.6%) Alpine Electronics, Inc. (Japan) 1,700 22,782 Skyworth Digital Holdings, Ltd. (China) 78,000 50,605 Internet software and services (8.3%) eBay, Inc. (NON) 1,000 31,170 Google, Inc. Class A (NON) 1,645 870,238 Mail.ru Group, Ltd. 144A GDR (Russia) 353 12,212 Tencent Holdings, Ltd. (China) 1,200 34,592 VeriSign, Inc. 4,180 146,384 Yahoo!, Inc. (NON) 1,800 29,790 IT Services (6.4%) Accenture PLC Class A 603 34,606 Automatic Data Processing, Inc. 692 38,136 IBM Corp. 1,942 328,062 Mastercard, Inc. Class A 615 176,536 Visa, Inc. Class A 2,804 227,292 Western Union Co. (The) 3,201 65,813 Leisure equipment and products (0.6%) Nikon Corp. (Japan) 3,100 72,791 Media (0.3%) CyberAgent, Inc. (Japan) 10 34,198 Office electronics (1.0%) Canon, Inc. (Japan) 800 38,595 Canon, Inc. ADR (Japan) 2,112 101,334 Semiconductors and semiconductor equipment (4.6%) ASML Holding NV (Netherlands) 1,923 74,999 Cymer, Inc. (NON) 400 19,148 Elpida Memory, Inc. (Japan) (NON) 2,200 30,553 First Solar, Inc. (NON) (S) 1,238 153,822 Kinsus Interconnect Technology Corp. (Taiwan) 5,000 22,619 Lam Research Corp. (NON) 2,200 103,389 Samsung Electronics Co., Ltd. (South Korea) 126 105,616 Sumco Corp. (Japan) (NON) 1,400 25,269 Texas Instruments, Inc. 800 28,240 Tokyo Electron, Ltd. (Japan) 1,100 60,858 Software (19.6%) Adobe Systems, Inc. (NON) 7,900 273,577 Autonomy Corp. PLC (United Kingdom) (NON) 3,212 95,122 BMC Software, Inc. (NON) 2,836 158,334 CA, Inc. 7,800 182,520 Microsoft Corp. 28,019 700,755 Nintendo Co., Ltd. (Japan) 500 116,659 Nintendo Co., Ltd. ADR (Japan) (S) 2,425 70,083 Oracle Corp. 22,895 783,467 Red Hat, Inc. (NON) 715 31,174 SAP AG (Germany) 702 43,653 Symantec Corp. (NON) 7,973 155,872 Synchronoss Technologies, Inc. (NON) 600 19,179 VMware, Inc. Class A (NON) 321 31,240 Specialty retail (0.6%) Best Buy Co., Inc. 2,600 82,576 Total Common stocks (cost $11,058,481) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Bharti Airtel, Ltd. 144A (India) 2/28/14 $0.00 7,887 $65,511 Total Warrants (cost $59,716) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 284,750 $284,750 Putnam Money Market Liquidity Fund 0.07% (e) 281,345 281,345 Total Short-term investments (cost $566,095) TOTAL INVESTMENTS Total investments (cost $11,684,292) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $2,325,398) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 6/15/11 $39,808 $40,430 $622 Canadian Dollar Buy 6/15/11 22,185 22,632 (447) Euro Buy 6/15/11 166,634 172,593 (5,959) Swedish Krona Buy 6/15/11 1,747 1,459 288 Barclays Bank PLC Euro Sell 6/15/11 17,109 19,524 2,415 Hong Kong Dollar Sell 6/15/11 66,043 66,126 83 Japanese Yen Buy 6/15/11 51,621 51,799 (178) Swedish Krona Buy 6/15/11 922 941 (19) Swiss Franc Sell 6/15/11 38,326 37,836 (490) Citibank, N.A. British Pound Buy 6/15/11 63,001 63,992 (991) Canadian Dollar Sell 6/15/11 20,843 21,261 418 Euro Sell 6/15/11 8,770 9,081 311 Credit Suisse AG Euro Sell 6/15/11 28,323 29,315 992 Japanese Yen Buy 6/15/11 189,068 189,720 (652) Swiss Franc Buy 6/15/11 51,922 51,276 646 Deutsche Bank AG Canadian Dollar Buy 6/15/11 24,145 24,632 (487) Euro Sell 6/15/11 3,451 3,572 121 Goldman Sachs International Euro Buy 6/15/11 51,183 53,001 (1,818) Japanese Yen Sell 6/15/11 18,684 18,749 65 Swedish Krona Sell 6/15/11 16,598 14,535 (2,063) HSBC Bank USA, National Association Euro Buy 6/15/11 119,907 124,162 (4,255) Hong Kong Dollar Buy 6/15/11 8,153 8,163 (10) JPMorgan Chase Bank, N.A. British Pound Buy 6/15/11 60,863 61,796 (933) Canadian Dollar Sell 6/15/11 722 737 15 Euro Buy 6/15/11 28,036 29,006 (970) Japanese Yen Buy 6/15/11 117,279 117,700 (421) Swedish Krona Sell 6/15/11 81,616 83,237 1,621 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 6/15/11 1,341 1,369 28 Euro Buy 6/15/11 127,096 131,516 (4,420) Japanese Yen Sell 6/15/11 282,830 283,734 904 Swedish Krona Sell 6/15/11 41,641 42,461 820 State Street Bank and Trust Co. Canadian Dollar Buy 6/15/11 42,306 43,157 (851) Euro Buy 6/15/11 40,113 41,534 (1,421) Swedish Krona Sell 6/15/11 105,219 107,298 2,079 UBS AG British Pound Buy 6/15/11 18,423 18,710 (287) Canadian Dollar Buy 6/15/11 65,007 66,304 (1,297) Euro Buy 6/15/11 95,466 96,222 (756) Westpac Banking Corp. British Pound Sell 6/15/11 51,980 52,804 824 Canadian Dollar Buy 6/15/11 34,258 34,953 (695) Euro Sell 6/15/11 24,154 25,008 854 Japanese Yen Buy 6/15/11 18,220 18,286 (66) Swedish Krona Sell 6/15/11 43,873 44,767 894 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $13,556,293. (b) The aggregate identified cost on a tax basis is $11,746,211, resulting in gross unrealized appreciation and depreciation of $2,400,847 and $410,161, respectively, or net unrealized appreciation of $1,990,686. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $279,295. The fund received cash collateral of $284,750 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $342 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,191,742 and $4,910,397, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $20,850 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 81.7% Japan 10.0 Sweden 3.6 South Korea 0.8 United Kingdom 0.7 France 0.7 China 0.6 Netherlands 0.6 India 0.5 other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,000,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $20,093 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $82,576 $180,376 $— Industrials 122,475 — — Information technology 11,037,101 1,449,365 — Telecommunication services 233,398 — — Total common stocks — Warrants $— $65,511 $— Short-term investments 281,345 284,750 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(15,486) $— Totals by level $— $— Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $14,000 $29,486 Equity contracts 65,511 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (95.5%) (a) Shares Value Communications equipment (2.4%) Qualcomm, Inc. 3,900 $228,501 Diversified telecommunication services (45.4%) AT&T, Inc. 44,866 1,415,971 BT Group PLC (United Kingdom) 51,738 171,409 CenturyTel, Inc. 5,300 228,907 Deutsche Telekom AG (Germany) 10,419 155,138 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 584,000 190,903 Koninklijke (Royal) KPN NV (Netherlands) 17,323 254,592 Swisscom AG (Switzerland) 440 202,570 TDC A/S (Denmark) (NON) 8,021 73,002 Telefonica SA (Spain) 11,940 289,944 Telenet Group Holding NV (Belgium) (NON) 6,543 297,875 Verizon Communications, Inc. 30,118 1,112,258 Internet software and services (1.9%) Telecity Group PLC (United Kingdom) (NON) 20,231 181,112 IT Services (0.4%) InterXion Holding NV (Netherlands) (NON) 2,600 36,686 Media (16.4%) Comcast Corp. Class A 14,383 363,027 DIRECTV Class A (NON) 4,200 211,092 Kabel Deutschland Holding AG (Germany) (NON) 5,127 349,987 Time Warner Cable, Inc. 1,700 131,274 Virgin Media, Inc. (United Kingdom) 10,900 355,558 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 34,592 170,164 Wireless telecommunication services (29.0%) M1, Ltd. (Singapore) 99,000 195,018 Mobile Telesystems ADR (Russia) 10,400 210,808 NTT DoCoMo, Inc. (Japan) 271 507,049 Softbank Corp. (Japan) 8,500 330,624 Sprint Nextel Corp. (NON) 35,878 209,886 Vodafone Group PLC (United Kingdom) 483,849 1,347,249 Total Common stocks (cost $7,717,798) SHORT-TERM INVESTMENTS (5.7%) (a) Shares Value Putnam Money Market Liquidity Fund 0.07% (e) 551,118 $551,118 Total Short-term investments (cost $551,118) TOTAL INVESTMENTS Total investments (cost $8,268,916) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $3,703,693) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/15/11 $44,074 $45,278 $(1,204) British Pound Buy 6/15/11 7,073 7,184 (111) Euro Buy 6/15/11 223,855 231,862 (8,007) Norwegian Krone Buy 6/15/11 9,007 9,211 (204) Swedish Krona Buy 6/15/11 11,696 11,935 (239) Barclays Bank PLC Australian Dollar Buy 6/15/11 47,587 48,889 (1,302) British Pound Sell 6/15/11 12,008 12,200 192 Canadian Dollar Buy 6/15/11 13,517 13,796 (279) Euro Buy 6/15/11 48,883 50,632 (1,749) Hong Kong Dollar Buy 6/15/11 37,033 37,080 (47) Japanese Yen Buy 6/15/11 10,644 10,680 (36) Norwegian Krone Buy 6/15/11 21,221 21,721 (500) Singapore Dollar Buy 6/15/11 14,024 14,125 (101) Swedish Krona Buy 6/15/11 20,772 21,193 (421) Swiss Franc Buy 6/15/11 23,441 22,653 788 Citibank, N.A. Australian Dollar Sell 6/15/11 66,536 68,334 1,798 British Pound Sell 6/15/11 103,138 104,604 1,466 Danish Krone Sell 6/15/11 72,176 74,824 2,648 Euro Buy 6/15/11 100,066 103,608 (3,542) Hong Kong Dollar Sell 6/15/11 118,751 118,946 195 Singapore Dollar Sell 6/15/11 31,453 31,691 238 Swedish Krona Buy 6/15/11 12,829 13,085 (256) Swiss Franc Sell 6/15/11 56,025 55,318 (707) Credit Suisse AG British Pound Sell 6/15/11 106,428 108,077 1,649 Canadian Dollar Buy 6/15/11 36,631 36,266 365 Euro Buy 6/15/11 45,145 46,725 (1,580) Japanese Yen Sell 6/15/11 68,880 69,118 238 Norwegian Krone Buy 6/15/11 32,915 33,671 (756) Swedish Krona Buy 6/15/11 13,136 13,397 (261) Deutsche Bank AG Australian Dollar Buy 6/15/11 16,607 17,063 (456) Euro Sell 6/15/11 39,682 41,083 1,401 Swedish Krona Buy 6/15/11 61,539 62,773 (1,234) Goldman Sachs International British Pound Buy 6/15/11 63,988 64,998 (1,010) Euro Buy 6/15/11 109,124 112,883 (3,759) Japanese Yen Buy 6/15/11 295,966 296,821 (855) Norwegian Krone Buy 6/15/11 10,119 10,347 (228) Swedish Krona Buy 6/15/11 11,567 11,793 (226) HSBC Bank USA, National Association British Pound Sell 6/15/11 19,081 19,384 303 Hong Kong Dollar Sell 6/15/11 26,335 26,367 32 New Zealand Dollar Buy 6/15/11 12,419 11,949 470 Singapore Dollar Buy 6/15/11 17,996 18,123 (127) JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/15/11 14,904 15,303 (399) British Pound Sell 6/15/11 6,251 6,347 96 Canadian Dollar Buy 6/15/11 27,551 28,107 (556) Euro Buy 6/15/11 38,963 40,310 (1,347) Hong Kong Dollar Sell 6/15/11 44,132 44,189 57 Japanese Yen Sell 6/15/11 123,703 124,147 444 Singapore Dollar Sell 6/15/11 26,427 26,629 202 Swedish Krona Buy 6/15/11 34,830 35,522 (692) Swiss Franc Sell 6/15/11 109,588 108,187 (1,401) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 21,398 21,923 (525) British Pound Sell 6/15/11 26,155 27,300 1,145 Canadian Dollar Buy 6/15/11 17,748 18,114 (366) Euro Buy 6/15/11 114,444 118,424 (3,980) Israeli Shekel Buy 6/15/11 27,521 27,887 (366) Japanese Yen Buy 6/15/11 19,908 20,237 (329) Swedish Krona Buy 6/15/11 23,975 24,447 (472) Swiss Franc Buy 6/15/11 12,658 12,493 165 State Street Bank and Trust Co. Canadian Dollar Buy 6/15/11 129,601 132,208 (2,607) Euro Sell 6/15/11 185,899 192,485 6,586 Israeli Shekel Buy 6/15/11 10,735 10,894 (159) Swedish Krona Buy 6/15/11 17,698 18,048 (350) UBS AG British Pound Buy 6/15/11 31,090 31,574 (484) Canadian Dollar Buy 6/15/11 35,393 36,099 (706) Euro Buy 6/15/11 78,357 81,642 (3,285) Israeli Shekel Buy 6/15/11 10,735 10,882 (147) Norwegian Krone Buy 6/15/11 28,764 29,417 (653) Swiss Franc Buy 6/15/11 16,760 16,541 219 Westpac Banking Corp. Australian Dollar Buy 6/15/11 21,292 21,850 (558) British Pound Buy 6/15/11 41,288 41,942 (654) Canadian Dollar Buy 6/15/11 56,236 57,377 (1,141) Euro Buy 6/15/11 103,948 107,626 (3,678) Japanese Yen Sell 6/15/11 85,548 85,855 307 Total Key to holding's abbreviations ADR Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $9,656,454. (b) The aggregate identified cost on a tax basis is $8,272,767, resulting in gross unrealized appreciation and depreciation of $1,548,095 and $49,140, respectively, or net unrealized appreciation of $1,498,955. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $197 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,617,184 and $2,169,459, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $39,818 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 45.5% United Kingdom 21.0 Japan 8.6 Germany 5.2 Belgium 3.0 Netherlands 3.0 Spain 3.0 Russia 2.2 Switzerland 2.1 Singapore 2.0 Hong Kong 2.0 Portugal 1.7 Denmark 0.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,900,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $39,036 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,060,951 $520,151 $— Information technology 265,187 181,112 — Telecommunication services 3,177,830 4,015,373 — Total common stocks — Short-term investments 551,118 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(33,048) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $21,004 $54,052 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
